Exhibit 10.1

CREDIT AGREEMENT

This Credit Agreement is dated as of June 8, 2007, by and among ENTEGRIS, INC.,
a Delaware corporation (the “Borrower”), and each of the banks appearing on the
signature pages hereof, together with such other banks as may from time to time
become a party to this Agreement pursuant to the terms and conditions of Article
VIII hereof (herein collectively called the “Banks” and individually each called
a “Bank”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its separate capacity as administrative agent for itself and all
other Banks (in such capacity, the “Agent”).

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in the preamble have the meanings therein assigned to
them;

(b) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP; and

(d) all accounting terms, unless otherwise specified, shall be deemed to refer
to Persons and their Subsidiaries on a consolidated basis in accordance with
GAAP.

“2007 Tender Offer” means a share repurchase tender offer by the Borrower for
$250,000,000 of its common stock, which offer shall provide for purchase of such
stock on or after the date hereof.

“Acquisition” means any transaction or series of transactions by which the
Borrower acquires, either directly or through a Subsidiary or otherwise, (a) any
or all of the stock or other securities of any class of any Person (not
including securities held by the Borrower solely in conjunction with the
investment of its excess cash under the Approved Investment Policy), or (b) all
or substantially all of the assets, or a division or line of business, of any
Person.

“Adjustment Date” has the meaning specified in Section 8.12.

“Advance” means the portion of the outstanding Loans bearing interest at an
identical rate for an identical Interest Period, provided that all Base Rate
Advances shall be deemed a single Advance. An Advance may be a “LIBOR Rate
Advance” or “Base Rate Advance” (each, a “type” of Advance).

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, (i) ten percent (10%) or more of a Person that is publicly held
or (ii) fifty percent (50%) or more of a Person that is privately held, of the
stock having ordinary voting power in the election of directors of such Person,
(b) each Person that controls, is controlled by or is under common control with
such Person or (c) each of such Person’s, officers, directors, joint venturers
and partners. For purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall in no event include the Agent or a Bank.



--------------------------------------------------------------------------------

“Agent’s Fee Letter” shall mean that certain letter agreement, dated as of
May 23, 2007, between the Agent and the Borrower regarding fees payable by the
Borrower to the Agent.

“Agreement” means this Credit Agreement and all exhibits, amendments and
supplements hereto and all restatements thereof.

“Applicable Margin”; “Applicable Commitment Fee Rate” shall mean the percentages
set forth below corresponding to the Cash Flow Leverage Ratios shown below for
the most recent fiscal quarter end for which financial statements have been
delivered:

 

Cash Flow Leverage Ratio:

  

Applicable Margin
for LIBOR

Rate Advances:

   

Applicable Margin
for Base

Rate Advances:

    Applicable
Commitment
Fee Rate:  

Less than 1.00 to 1.00

   0.750 %   0.000 %   0.150 %

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   0.875 %   0.000 %   0.175 %

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   1.000 %   0.000 %   0.200 %

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   1.125 %   0.000 %   0.225 %

Greater than or equal to 2.50 to 1.00

   1.250 %   0.000 %   0.250 %

The Applicable Margin shall be applied on a quarterly basis, effective as of the
date five (5) days after the due date of the Borrower’s quarterly financial
statements as required by Section 5.1(b) based on the Cash Flow Leverage Ratio
as demonstrated by the quarterly financial statements of the Borrower delivered
for the fiscal quarter most recently ended, and as certified by the Borrower’s
financial officer. In the event that such financial statements are not delivered
as required by Section 5.1(b), the Applicable Margin shall be the highest
percentages set forth above until such time as such financial statements are
delivered, after which time the Applicable Margin shall be readjusted to the
rate applicable to the Cash Flow Leverage Ratio applicable to such statements.

“Applicant” has the meaning specified in Section 8 12.

“Approved Currency Risk Management Policy” means the Borrower’s policy for
currency risk management, as set forth in the document entitled “Currency Risk
Management Policy”, approved by the board of directors of the Borrower in
December, 2006.

 

2



--------------------------------------------------------------------------------

“Approved Investment Policy” means the Borrower’s policy for investing funds, as
set forth in the document entitled “Investment Policy Statement”, approved by
the board of directors of the Borrower in December, 2006.

“Assignment Certificate” has the meaning specified in Section 8.12.

“Base Rate” means an annual rate equal to the higher of (i) the Prime Rate or
(ii) the Federal Funds Rate plus 0.50%, which Base Rate shall change when and as
the Prime Rate or Federal Funds, as applicable, changes.

“Base Rate Advance” means any Advance which bears interest at a rate determined
by reference to the Base Rate.

“Business Day” means any day other than a Saturday or Sunday on which national
banks are required to be open for business in Minnesota, and, in addition, if
such day relates to a LIBOR Rate Advance or fixing of a LIBOR Rate, a day on
which dealings in U.S. dollar deposits are carried on in the London interbank
eurodollar market.

“Capital Adequacy Rule” has the meaning specified in Section 2.16(b)(ii).

“Capital Adequacy Rule Change” has the meaning specified in
Section 2.16(b)(iii).

“Capital Expenditure” means any expenditure of money for the purchase or
construction of fixed assets or for the purchase or construction of any other
assets, or for improvements or additions thereto, which are capitalized on the
Borrower’s balance sheet, whether payable currently or in the future, excluding,
however, any expenditure of cash in connection with an acquisition of stock or
assets of another Person permitted under Section 6.4 of this Agreement or with
the proceeds of casualty insurance or from the sale of fixed assets.

“Capitalized Lease Liabilities” of any Person means, with respect to the
applicable Covenant Computation Period, all monetary obligations of such Person
under any leasing or similar arrangement which, in accordance with GAAP, would
be classified as capitalized leases, and, for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.

“Cash and Cash Equivalents” means the amount, net of any right of setoff or
reduction by any depositary or financial intermediary holding such assets (other
than with respect to the Obligations and customary administrative fees and
expenses), in each case not subject to any restriction on transfer to or by the
Borrower, of cash and the following:

(a) investments made under the Approved Investment Policy, excluding “Other
Investments” as defined therein; and

(b) such other investments as the Borrower shall request and the Banks shall
approve in writing, which approval may not be unreasonably withheld.

Deposits maintained by any Foreign Subsidiary may be included as Cash and Cash
Equivalents if meeting the foregoing requirements and if not subject to any
currency-transfer laws, regulations or restrictions (and shall be converted to
U.S. Dollar equivalents at spot rates of exchange then offered by the Agent).

 

3



--------------------------------------------------------------------------------

“Cash Flow Leverage Ratio” means the ratio, calculated for each period of four
consecutive fiscal quarters of the Borrower, of (a) (i) Total Funded Debt, minus
(ii) Cash and Cash Equivalents of the Borrower and its Subsidiaries in excess of
$100,000,000, each of the last day of such period; to (b) EBITDA for such
period.

“Change of Control” means:

(a), either (i) the acquisition by any “person” or “group”.(as those terms are
used in Sections 13(d) and 14(d) of the Exchange Act) of beneficial ownership
(as defined in Rules 13d-3 and 13d-4 of the Securities and Exchange Commission,
except that a Person shall be deemed to have beneficial ownership of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the then-outstanding voting capital stock of the
Borrower; or (ii) a change in the composition of the board of directors of the
Borrower or any corporate parent of such corporation such that continuing
directors cease to constitute more than 50% of such board of directors. As used
in this definition, “continuing directors” means, as of any date, (i) those
members of the board of directors of the Borrower who assumed office prior to
such date, and (ii) those members of the board of directors of the Borrower who
assumed office after such date and whose appointment or nomination for election
by that corporation’s shareholders was approved by a vote of at least 50% of the
directors of such corporation in office immediately prior to such appointment or
nomination; or

(b) a “change of control” or any similar event shall occur under, and is defined
in documents pertaining to, the Permitted Foreign Subsidiary Financing Facility
or the Permitted Permanent Financing Facility.

“Commitment Fees” has the meaning specified in Section 2.11(b).

“Compliance Certificate” means a certificate in the form of Exhibit D, duly
completed and signed by an authorized officer of the Borrower.

“Debt” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes,
reimbursement agreements, recourse agreements or other similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business;

(d) all Capitalized Lease Liabilities of such Person;

(e) all debt of others secured by a lien on any asset of such Person, whether or
not such debt is assumed by such Person;

(f) all Debt of others guaranteed by such other Person;

(g) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted (i.e., take-or-pay and similar
obligations);

 

4



--------------------------------------------------------------------------------

(h) net mark-to-market exposure under Rate Hedging Obligations, FX and Currency
Option Obligations and other financial contracts, excluding those entered in
compliance with the Approved Currency Risk Management Policy and Permitted
Permanent Financing Facility;

(i) all obligations of such Person to advance funds to, or purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person; and

(j) obligations with respect to letters of credit and other documentary credits,
whether drawn or undrawn, contingent or otherwise excluding the following
letters of credit issued in the ordinary course of business: (i) commercial
letters of credit, (ii) letters of credit or bank guaranties issued to back
refund obligations of deposits or deferred payment reserves, and (iii) bank
guaranties of payment of import duties and consumption taxes.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Rate” shall have the meaning specified in Section 2.8(c).

“Domestic Subsidiary” means a Subsidiary organized under the laws of one of the
States of the United States, other than Entegris Asia LLC and Entegris
Netherlands, Inc.

“EBITDA” means, with reference to any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period, plus, to
the extent deducted from revenues in determining such net income, (i) Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) other non-cash expenses, (vi) non-recurring costs or
expense incurred with a permitted merger or acquisition (reasonably acceptable
to Agent), and (vii) extraordinary non-cash losses incurred other than in the
ordinary course of business, minus, to the extent included in such net income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, in
accordance with GAAP. EBITDA shall be adjusted to include historical pro forma
EBITDA from future Permitted Acquisitions, including cost-savings calculated
with the Agent’s reasonable consent.

“Environmental Laws” has the meaning specified in Section 4.12.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” has the meaning specified in Section 7.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
and identified on Schedule 1.1 hereof.

“Federal Funds Rate” means at any time an interest rate per annum equal to the
weighted average of the rates for overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
federal funds brokers of recognized standing selected by it, it being understood
that the Federal Funds Rate for any day which is not a Business Day shall be the
Federal Funds Rate for the next preceding Business Day.

 

5



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

“FX and Currency Option Obligations” means any and all obligations of the
Borrower and its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any and
all agreements, devices or arrangements designed to protect the Borrower or any
Subsidiary from variations in the comparative value of currencies, including
foreign exchange purchase and future purchase transactions, currency options,
currency swaps and cross currency rate swaps.

“GAAP” means generally accepted accounting principles as in effect and applied
on a basis consistent with the accounting practices applied in the financial
statements of the Borrower and its Subsidiaries referred to in Section 4.5. In
the event GAAP changes after the date of such financial statements, the parties
agree to negotiate revised definitions and covenants to adjust to these changes.

“Guarantors” means each Subsidiary of the Borrower that executes and delivers a
Guaranty in favor of the Agent and the Banks either at the time of execution of
this Agreement or at any time hereafter pursuant to Section 5.10.

“Guaranty” means a Guaranty of a Guarantor in favor of the Agent and the Banks,
in the form of Exhibit E hereto duly completed for each Guarantor, as the same
may be amended, supplemented or restated from time to time.

“Hazardous Substance” means any asbestos, urea-formaldehyde, polychlorinated
biphenyls, nuclear fuel or material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, materials or
substances listed or identified in, or regulated by, any Environmental Laws.

“Indemnitees” has the meaning specified in Section 9.5.

“Intercompany Loan” means a loan by the Borrower to one or more of its
Subsidiaries or a loan by one or more of the Borrower’s Subsidiaries to the
Borrower or another Subsidiary.

“Interest Expense” means, for any period of determination, the aggregate
consolidated amount, without duplication, of interest paid, accrued or scheduled
to be paid in respect of any Debt of the Borrower and its Subsidiaries,
including in all cases interest expense determined in accordance with GAAP and
(a) the component of payments in respect of conditional sale contracts,
Capitalized Leases and other title retention agreements treated under GAAP as
interest, (b) commissions, discounts and other fees and charges with respect to
letters of credit and bankers’ acceptance financings and (c) net Rate Hedging
Obligations, in each case determined in accordance with GAAP.

“Interest Period” means, relative to any LIBOR Rate Advance, the period
beginning on (and including) the date on which such LIBOR Rate Advance is made,
or continued as, or converted into, a LIBOR Rate Advance pursuant to Sections
2.2, 2.3 or 2.4 and shall end on (but exclude) the day which numerically
corresponds to such date one (1), two (2), three (3) or six (6) months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), as the Borrower may select in the relevant notice
pursuant to Sections 2.2, 2.3, or 2.4; provided, however, that:

(a) no more than twelve (12) different Interest Periods may be outstanding at
any one time;

(b) if an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a month, in which
case such Interest Period shall end on the next preceding Business Day); and

 

6



--------------------------------------------------------------------------------

(c) no Interest Period may end later than the Revolving Termination Date (for
Revolving Loans) or the Term Maturity Date (for Term Loans).

“Letter of Credit” means each Existing Letter of Credit and each letter of
credit issued by the Letter of Credit Bank as described in Section 2.7.

“Letter of Credit Agreement” has the meaning specified in Section 2.7(b).

“Letter of Credit Bank” means Wells Fargo, in its separate capacity as issuer of
the Letters of credit for the account of the Borrower pursuant to Section 2.7.

“Letter of Credit Fee” has the meaning specified in Section 2.7(c).

“Letter of Credit Fee Margin” means, as of the date of determination, a
percentage equal to the then-Applicable Margin for LIBOR Advances in effect on
such date of determination.

“Letter of Credit Obligations” means the sum of (a) the aggregate face amount of
all issued and outstanding Letters of Credit and (b) amounts drawn under Letters
of Credit for which the Letter of Credit Bank has not been reimbursed with
proceeds of a Loan or otherwise.

“Letter of Credit Sublimit” means Ten Million Dollars ($10,000,000).

“LIBOR Rate” means the offered rate for deposits in United States Dollars for
delivery of such deposits on the first day of an Interest Period of a LIBOR Rate
Advance, for the number of days comprised therein, quoted by the Agent from
Reuters Screen LIBOR01 Page as of approximately 11:00 a.m., London time, on the
day that is two Business Days preceding the first day of the Interest Period of
such LIBOR Rate Advance, or the rate for such deposits determined by the Agent
at such time based on such other published service of general application as
shall be selected by the Agent for such purpose; provided, that if the LIBOR
Rate is not determinable in the foregoing manner, the Agent may determine the
rate based on rates offered to the Agent for deposits in United States Dollars
in the interbank eurodollar market at such time for delivery on the first day of
the Interest Period for the number of days comprised therein. If the Board of
Governors of the Federal Reserve System (or any successor) prescribes a reserve
percentage (the “Reserve Percentage”) for “Eurocurrency liabilities” (as defined
in Regulation D of the Federal Reserve Board, as amended), then the above
definition of LIBOR shall be the “Base LIBOR”, and “LIBOR” shall mean: Base
LIBOR divided by (100% minus LIBOR Reserve Percentage). Each determination by
the Agent of the applicable LIBOR shall be conclusive and binding upon the
parties hereto, in the absence of demonstrable error.

“LIBOR Reserve Percentage” means the Reserve Percentage adjusted by the Bank for
expected changes in such reserve percentage during the applicable Interest
Period.

“LIBOR Rate Advance” means an Advance which bears interest at a rate determined
by reference to a LIBOR Rate.

“Lien” means any security interest, mortgage, pledge, lien, hypothecation,
judgment lien or similar legal process, charge, encumbrance, title retention
agreement or analogous instrument or device (including, without limitation, the
interest of the lessors under Capitalized Leases and the interest of a vendor
under any conditional sale or other title retention agreement).

 

7



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Revolving Notes, the Swing Line Note,
the Term Notes, the Guaranties, each Letter of Credit Agreement, each Pledge
Agreement, all applications and other agreements relating to the Letters of
Credit, and all other loan documents now or hereafter given by the Borrower or
the Guarantors to the Agent and the Banks in connection with the Obligations of
the Borrower under this Agreement.

“Loans” means the Revolving Loans, the Swing Line Loans and the Term Loans.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a) the business, financial condition or operations of the Borrower and its
Subsidiaries taken as a whole on a consolidated basis; or

(b) the validity, enforceability or collectibility of the Loan Documents.

“Notes” means the Revolving Notes, the Swingline Note and the Term Notes.

“Obligations” means all obligations and liabilities of the Borrower to the Agent
and the Banks under this Agreement and all other Loan Documents, including
without limitation obligations to pay principal, interest, fees, expenses and
other amounts, and all Rate Hedging Obligations of the Borrower to any of the
Banks, including without limitation any such obligations that arise after the
filing of a petition by or against the Borrower under the Bankruptcy Code,
regardless of whether allowed as a claim in the resulting proceeding, even if
the obligations do not accrue because of the automatic stay under Bankruptcy
Code Section 362 or otherwise.

“Payee” has the meaning specified in Section 2.15.

“Percentage” means, as to any Bank (a) the amount of its Revolving Commitment
(whether or not used) plus its Term Loan (or Term Commitment, if not yet funded)
divided by the Revolving Commitment Amount plus aggregate amount of the Term
Loans outstanding (or Term Commitment Amount, if not yet funded, or (b) if the
Revolving Commitments have been terminated, the outstanding amount of such Banks
Revolving Loans, Term Loans, participation in Swing Line Loans and Letter of
Credit Obligations divided by the total outstanding Revolving Loans, Term Loans,
Swing Line Loans and Letter of Credit Obligations of all Banks.

“Permitted Acquisition” means any Acquisition by the Borrower, provided that:

(a) both before and after giving effect to such Acquisition, no Default or Event
of Default will have occurred and be continuing;

(b) after giving effect to such Acquisition and any borrowing under this
Agreement necessary to fund such Acquisition, there shall be not less than
$5,000,000 of available borrowings under the Revolving Commitment;

(c) the Person the assets or stock of which are being acquired is conducting a
business or businesses similar to those being conducted by the Borrower;

 

8



--------------------------------------------------------------------------------

(d) the total consideration paid by the Borrower in connection with such
Acquisitions does not exceed $90,000,000 in the aggregate for all such
Acquisitions during any period of twelve consecutive months;

(e) the Acquisition shall have been approved by the board of directors or other
governing body of the Person being acquired;

(f) if required by Section 5.10, any acquired Person shall deliver a Guaranty
and related documents or, if a Foreign Subsidiary, the owners shall pledge the
stock (or other ownership interests) to the extent provided in Section 5.10(b);
and

(g) the Borrower shall provide historical financial statements of the Person to
be acquired, or the former owner of the assets being acquired, and additional
information as requested by the Agent regarding any Acquisition.

For purposes of the foregoing, “total consideration” shall mean, without
duplication, cash or other consideration paid, the fair market value of property
or stock exchanged (or the face amount, if preferred stock), the total amount of
any deferred payments or Debt incurred to the seller, and the total amount of
any Debt or other acquisition-related obligations (including, without
limitation, obligations pursuant to non-compete or consulting arrangements)
assumed or undertaken in such transactions.

“Permitted Additional Debt” means Debt of the Borrower subject to terms and
conditions acceptable to the Agent at its reasonable discretion including
(a) maturity (generally not earlier than one year after the Revolving
Termination Date) and amortization, (b) cross default with this Agreement,
(c) negative pledge provisions, and (d) if it is subordinated debt, to a
subordination agreement reasonably acceptable to the Agent. Permitted Additional
Debt may not be incurred when an Event of Default shall have occurred and be
continuing hereunder, and shall not cause a Default or Event of Default to occur
hereunder. The Agent may request additional information for purposes of its
acceptance of Permitted Additional Debt, including projections that demonstrate
that the Borrower shall continue to comply with covenants of this Agreement
after incurrence of proposed Permitted Additional Debt.

“Permitted Foreign Subsidiary Financing Facility” means a loan facility under
which a Foreign Subsidiary may borrow up to $55,000,000 (or its equivalent in
currencies other than U.S. Dollars), subject to terms and conditions acceptable
to the Agent at its reasonable discretion.

“Permitted Permanent Financing Facility” means (a) a loan facility under which
the Borrower may borrow loans, (b) one or more issuances of debt securities,
including convertible debt securities, and (c) hedging arrangements entered into
in connection with any such issuance of securities; provided that (1) the
aggregate amount of loans so borrowed and the principal amount of securities so
issued shall not, taken together, exceed $250,000,000, and (2) the terms and
conditions of such loan facility, securities or hedging arrangements are
acceptable to the Agent at its reasonable discretion.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” means an employee benefit plan maintained for employees of either of the
Borrower or any Subsidiary of the Borrower and covered by Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Pledge Agreement” means a Pledge Agreement in favor of the Agent and the Banks,
in the form of Exhibit F hereto duly completed, as the same may be amended,
supplemented or restated from time to time.

“Prime Rate” means the rate of interest publicly announced from time to time by
the Agent at its principal office in San Francisco, California as its “prime” or
“base” rate or, if the Agent ceases to announce a rate so designated, any
similar successor rate designated by the Agent. The Prime Rate is not
necessarily the most favored rate of the Agent and the Agent may lend to its
customers at rates that are at, above or below the Prime Rate.

“Rate Hedging Obligations” means any and all obligations of the Borrower and its
Subsidiaries under (a) any and all agreements, devices or arrangements designed
to protect the Borrower or any Subsidiary from the fluctuations of interest
rates, including interest rate exchange agreements, interest rate cap or collar
protection agreements, and interest rate options, puts and warrants, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
of the foregoing.

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA,
but does not include any such event for which advance notification to the
Pension Benefit Security Corporation is waived under ERISA or applicable
regulations.

“Required Banks” means, at any time, the Banks whose Percentages aggregate at
least a majority or more of all Percentages, provided, that at any time there
are only two Banks, “Required Banks” shall mean both of such Banks.

“Required Payment” has the meaning specified in Section 2.14(c).

“Restricted Payment” means any amount paid by the Borrower: (a) to purchase or
redeem or otherwise acquire for value any shares of the Borrower’s stock, (b) to
purchase or redeem or otherwise acquire for value any shares of any Subsidiary’s
stock held by minority owners; (c) as a dividend on such stock (other than stock
dividends and dividends payable solely to the Borrower or another Subsidiary);
(d) as a distribution on, or payment on account of the purchase, redemption,
defeasance or other acquisition or retirement for value of, any shares of the
Borrower’s or any Subsidiary’s stock (other than payment to, or on account of or
for the benefit of, the Borrower or another Subsidiary only); or (e) directly or
indirectly as a payment on, or redeem, repurchase, defease, or make any sinking
fund payment on account of, or any other provision for, or otherwise pay,
acquire or retire for value, any Subordinated Debt or other Debt of the Borrower
or any Subsidiary that is subordinated in right of payment to the Loans (whether
pursuant to its terms or by operation of law).

“Return” has the meaning specified in Section 2.16(b)(i).

“Revolving Commitment” means, with respect to each Bank, the amount of the
Revolving Commitment set forth opposite such Bank’s name on Schedule 1.2 hereof,
or below such Bank’s signature on an Assignment Certificate executed by such
Bank, unless such amount is reduced pursuant to Section 2.13(a) hereof or
increased pursuant to Section 2.13(b) hereof, in which event it means the amount
to which said amount is reduced pursuant thereto, or as the context may require,
the obligation of such Bank to make Revolving Loans and participate in the
Letters of Credit and the Swing Line Loans, as contemplated by this Agreement.

“Revolving Commitment Amount” shall mean the aggregate amount of the Revolving
Commitments of all Banks at any time.

 

10



--------------------------------------------------------------------------------

“Revolving Loans” means the loans by the Banks to the Borrower under
Section 2.1(a).

“Revolving Note” means a promissory note of the Borrower payable to a Bank in
the amount of such Bank’s Revolving Commitment, in substantially the form of
Exhibit A (as such promissory note may be amended, extended or otherwise
modified from time to time), evidencing the Revolving Loans, and also means each
promissory note accepted by such Bank from time to time in substitution therefor
or in renewal thereof.

“Revolving Percentage” means, as to any Bank, the percentage set forth opposite
such Bank’s signature on Schedule 1.2 hereto, or below such Bank’s signature on
any Assignment Certificate executed by such Bank, representing the ratio of such
Bank’s Revolving Commitment to the Revolving Commitment Amount, as such
Revolving Percentage may be amended upon increase of the Revolving Commitment
Amount under Section 2.13(b) from time to time.

“Revolving Termination Date” means the earlier of (a) the June 30, 2010 or
(b) the date on which the Revolving Commitments and Swing Line Commitment are
terminated pursuant to Section 7.2 or reduced to zero pursuant to
Section 2.13(a).

“Subordinated Debt” means the Debt of the Borrower and its Subsidiaries which is
subordinated in right of payment, in writing, on terms reasonably satisfactory
to the Required Banks, to all indebtedness of the Borrower and its Subsidiaries
to the Banks.

“Subsidiary” of a Person means any corporation, limited liability company,
partnership or other entity of which more than fifty percent (50%) of the
outstanding equity or membership interests or shares of capital stock having
general voting power under ordinary circumstances to elect a majority of the
board of directors (or other governing body) of such entity, (irrespective of
whether or not at the time stock or membership interests of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person.

“Swing Line Bank” means Wells Fargo.

“Swing Line Commitment” means the maximum amount of the Swing Line Loans, being
initially $10,000,000, which amount shall not, at any time, exceed the Revolving
Credit Commitment Amount.

“Swing Line Loans” means the loans by the Swing Line Bank to the Borrower under
Section 2.1(b).

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Bank in the amount of the Swing Line Commitment, in substantially the form
of Exhibit B (as such promissory note may be amended, extended or otherwise
modified from time to time), and also means each promissory note accepted by the
Swing Line Bank from time to time in substitution therefor or in renewal
thereof.

“Swing Line Participation Amount” means the amount defined in Section 2.6.

“Taxes” has the meaning specified in Section 2.15.

“Tax Expense” means, with respect to any Person with respect to the applicable
Covenant Computation Period, federal, state, local and foreign income tax
expense recognized by such Person with respect to such Covenant Computation
Period.

 

11



--------------------------------------------------------------------------------

“Term Commitment” means, with respect to each Bank, the amount of the Term
Commitment set forth opposite such Bank’s name on Schedule 1.2 hereof, or as the
context may require, the obligation of such Bank to make its Term Loan as
contemplated by this Agreement.

“Term Commitment Amount” shall mean the aggregate amount of the Term Commitments
of all Banks at any time.

“Term Loans” means the loans by the Banks to the Borrower under Section 2.1(c).

“Term Maturity Date” means June 30, 2008.

“Term Note” means a promissory note of the Borrower payable to a Bank in the
amount of such Bank’s Term Commitment, in substantially the form of Exhibit C
(as such promissory note may be amended, extended or otherwise modified from
time to time), evidencing the Term Loan, and also means each promissory note
accepted by such Bank from time to time in substitution therefor or in renewal
thereof.

“Term Percentage” means, as to any Bank, the percentage set forth opposite such
Bank’s signature on Schedule 1.2 hereto, representing the ratio of such Bank’s
Term Commitment to the Term Commitment Amount.

“Total Funded Debt” means at any time the sum of all of the following for
Borrower and its Subsidiaries on a consolidated basis (without duplication):

(a) obligations for borrowed money (including but not limited to the Loans,
obligations under the Permitted Permanent Financing Facility, other senior bank
debt, senior notes and subordinated notes);

(b) obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of business);

(c) obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired;

(d) obligations which are evidenced by notes, acceptances, or other instruments;

(e) obligations with respect to letters of credit and other documentary credits,
whether drawn or undrawn, contingent or otherwise excluding the following
letters of credit issued in the ordinary course of business: (i) commercial
letters of credit, (ii) letters of credit or bank guaranties issued to back
refund obligations of deposits or deferred payment reserves, and (iii) bank
guaranties of payment of import duties and consumption taxes;

(f) net mark-to-market exposure under Rate Hedging Obligations, FX and Currency
Option Obligations and other financial contracts, excluding such those entered
in compliance with the Approved Currency Risk Management Policy and Permitted
Permanent Financing Facility;

(g) Capitalized Lease Liabilities;

(h) indebtedness attributable to permitted securitization transactions;

 

12



--------------------------------------------------------------------------------

(i) all guarantees or other contingent obligations with respect to any
indebtedness of others of the kind referred to above of Borrower.

“Total Outstanding Revolving Amount” means, as of the date of determination, the
sum of (a) the aggregate principal amount of all outstanding Loans, plus (b) the
Letter of Credit Obligations.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

ARTICLE II

CREDIT FACILITIES

Section 2.1. Commitments. Subject to the terms and conditions herein set forth:

(a) Each Bank hereby agrees, to make Revolving Loans to the Borrower during the
time from the date of this Agreement through the Revolving Termination Date, in
an aggregate amount at any time outstanding not to exceed such Bank’s Revolving
Percentage of each Revolving Loan from time to time requested by the Borrower;
provided, however, that (i) the Total Outstanding Revolving Amount shall at no
time exceed the Revolving Commitment Amount and (ii) no Bank’s Revolving
Percentage of the Total Outstanding Revolving Amount shall at any time exceed
such Bank’s Revolving Commitment. Within the above limits, the Borrower may
obtain Revolving Loans, prepay Revolving Loans in accordance with the terms
hereof and reborrow Revolving Loans in accordance with the applicable terms and
conditions of this Article II. The Borrower will not request Revolving Loans
prior to either its borrowing of the Term Loan or cancellation of the Term
Commitments (either by notice by the Borrower to the Agent or expiration of the
time during which the Term Loan may be borrowed) without borrowing.

(b) The Swing Line Bank agrees to make the Swing Line Loans to the Borrower from
time to time from the date of this Agreement through the Revolving Termination
Date, in an aggregate amount at any time outstanding not to exceed the Swing
Line Commitment, as requested from time to time by the Borrower. Swing Line
Loans shall consist only of Base Rate Advances.

(c) Each Bank hereby agrees, to make a single Term Loan to the Borrower on the
date requested by the Borrower but not later than July 31, 2007 on no less than
one Business Day’s advance notice, in an amount not exceeding such Bank’s Term
Commitment. The Term Loans shall be made on a ratable basis, in accordance with
the respective Term Percentages of the Banks.

Section 2.2. Procedures for Loans. Each Loan shall be funded by the Banks as
either Base Rate Advances or LIBOR Rate Advances (provided, however, that the
Swing Line Loans shall only be Base Rate Advances), as the Borrower shall
specify in the related notice of proposed Loans. Base Rate Advances and LIBOR
Rate Advances may be outstanding at the same time. It is understood, however,
that (i) in the case of Loans which are to be Base Rate Advances, the principal
amount of such Advances shall be in an amount equal to or greater than $500,000
or a higher integral multiple of $100,000 and (ii) in the case of Loans which
are to be LIBOR Rate Advances, the principal amount of such Advances shall be in
an amount equal to $1,000,000 or a higher integral multiple of $100,000. The
Borrower shall give notice to the Agent of each proposed Loan (except Term
Loans) not later than 1:00 p.m., Minneapolis, Minnesota time, on a Business Day
which:

(a) is the proposed date of such Loan, in the case of a Loan that is a Swing
Line Loan or Loans that are to initially be Base Rate Advances; or

 

13



--------------------------------------------------------------------------------

(b) is not later than three Business Days prior to such Loans, in the case of
Loans that are to initially be LIBOR Rate Advances.

Each such notice shall be effective upon receipt by the Agent, shall be in
writing or by telephone, Agent-sponsored secure web portal or telecopy
transmission, to be confirmed in writing by the Borrower in the case of
telephone requests if so requested by the Agent, and shall specify whether the
Loans requested are Swing Line Loans, or Revolving Loans, and if Revolving
Loans, whether they are to initially be Base Rate Advances or a LIBOR Rate
Advances, and in the case of LIBOR Rate Advances, the initial Interest Period.
Promptly upon receipt of such notice (except for the notice of a Swing Line
Loan), the Agent shall advise each Bank of the proposed Loans. At or before 2:00
p.m., Minneapolis, Minnesota time, on the date of the requested Loans, each Bank
shall provide the Agent at the principal office of the Agent in Minneapolis,
Minnesota with immediately available funds covering such Bank’s Revolving
Percentage of such Loans. Subject to satisfaction of the conditions precedent
set forth in Article III with respect to such Loans, the Agent shall pay over
such funds to the Borrower prior to the close of business on the date of the
requested Loans.

Section 2.3. Converting Base Rate Advances to LIBOR Rate Advances; Procedures.
So long as no Default or Event of Default shall exist, the Borrower may convert
all or any part of any outstanding Base Rate Advance into a LIBOR Rate Advance
by giving notice to the Agent of such conversion not later than 1:00 p.m.,
Minneapolis, Minnesota time, on a Business Day which is at least three
(3) Business Days prior to the date of the requested conversion. Each such
notice shall be irrevocable, shall be effective upon receipt by the Agent, shall
be in writing or by telephone or telecopy transmission, to be confirmed in
writing by the Borrower if so requested by the Agent, shall specify the date and
amount of such conversion, the total amount of the Advances to be so converted
and the Interest Period therefor. Each conversion of an Advance shall be on a
Business Day, and the aggregate amount of each such conversion of a Base Rate
Advance to a LIBOR Rate Advance shall be in an amount equal to $1,000,000 or a
higher integral multiple of $100,000.

Section 2.4. Procedures at End of an Interest Period. Unless the Borrower
requests a new LIBOR Rate Advance in accordance with the procedures set forth
below, or prepays the principal of an outstanding LIBOR Rate Advance at the
expiration of an Interest Period, each Bank shall automatically and without
request of the Borrower convert each LIBOR Rate Advance to a Base Rate Advance
on the last day of the relevant Interest Period. So long as no Default or Event
of Default shall exist, the Borrower may cause all or any part of any
outstanding LIBOR Rate Advance to continue to bear interest at a LIBOR Rate
after the end of the then applicable Interest Period by notifying the Agent not
later than 1:00 p.m., Minneapolis, Minnesota time, on a Business Day which is at
least three (3) Business Days prior to the first day of the new Interest Period.
Each such notice shall be in writing or by telephone or telecopy transmission,
to be confirmed in writing by the Borrower if so requested by the Agent, shall
be irrevocable, effective when received by the Agent, and shall specify the
first day of the applicable Interest Period, the amount of the expiring LIBOR
Rate Advance to be continued and the Interest Period therefor. Each new Interest
Period shall begin on a Business Day and the amount of each LIBOR Rate Advance
shall be in an amount equal to $1,000,000 or a higher integral multiple of
$100,000. Until Borrower provides written notice to the contrary, and at any
time during the continuance of an Event of Default hereunder, the Agent may
debit the accounts of the Borrower to pay accrued interest and fees due
hereunder.

Section 2.5. Setting and Notice of Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Agent on the second Business Day
prior to the beginning of such Interest Period, whereupon notice thereof (which
may be by telephone) shall be given by the Agent to the Borrower and each Bank.
Each such determination of the applicable LIBOR Rate shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error. The
Agent, upon written request of the Borrower or any Bank, shall deliver to the
Borrower or such requesting Bank a statement showing the computations used by
the Agent in determining the applicable LIBOR Rate hereunder.

 

14



--------------------------------------------------------------------------------

Section 2.6 Refunding of Swing Line Loans.

(a) At any time permitted hereunder, the Borrower may request the Banks to make
Revolving Loans which may be applied to repay the Swing Line Loans outstanding.
In all cases, all Swing Line Loans that remain outstanding shall be repaid in
full on the fifteenth (15th) and last days of each month. Upon occurrence and
during continuance of a Default or Event of Default, the Swing Line Bank may, on
behalf of the Borrower (which hereby irrevocably directs the Swing Line Bank to
act on its behalf), upon notice given by the Swing Line Bank no later than 12:00
noon, Minneapolis time, on the relevant refunding date, request each Bank to
make, and each Bank hereby agrees to make, a Revolving Loan (which shall be a
Base Rate Advance), in an amount equal to such Bank’s Revolving Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to refund such Swing Line Loans. Each
Bank shall make the amount of such Revolving Loan available to the Agent in
immediately available funds, no later than 1:00 p.m., Minneapolis time, on the
date of such notice. The proceeds of such Revolving Loans shall be distributed
by the Agent to the Swing Line Bank and immediately applied by the Swing Line
Bank to repay the Refunded Swing Line Loans.

(b) If, for any reason, Revolving Loans may not be (as determined by the Agent
in its sole discretion), or are not, made pursuant to Section 2.6(a) to repay
Swing Line Loans, then, effective on the date such Revolving Loans would
otherwise have been made, each Bank severally, unconditionally and irrevocably
agrees that it shall purchase a participating interest in such Swing Line Loans
(“Unrefunded Swing Line Loans”) in an amount equal to the amount of Revolving
Loans which would otherwise have been made by such Bank pursuant to
Section 2.6(a). Each Bank will immediately transfer to the Agent, in immediately
available funds, the amount of its participation (the “Swing Line Participation
Amount”), and the proceeds of such participation shall be distributed by the
Agent to the Swing Line Bank in such amount as will reduce the amount of the
participating interest retained by the Swing Line Bank in its Swing Line Loans.

(c) Whenever, at any time after the Swing Line Bank has received from any Bank
such Bank’s Swing Line Participation Amount, the Swing Line Bank receives any
payment on account of the Swing Line Loans, the Swing Line Bank will distribute
to such Bank its Swing Line Participation Amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Bank’s pro rata portion of such
payment if such payment is not sufficient to pay the principal of and interest
on all Swing Line Loans then due); provided, however, that in the event that
such payment received by the Swing Line Bank is required to be returned, such
Bank will return to the Swing Line Bank any portion thereof previously
distributed to it by the Swing Line Bank.

(d) Each Bank’s obligation to make the Loans referred to in Section 2.6(a) and
to purchase participating interests pursuant to Section 2.6(b) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any setoff, counterclaim, recoupment, defense or other
right which such Bank or the Borrower may have against the Swing Line Bank, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions precedent specified in Article III; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any Bank;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

15



--------------------------------------------------------------------------------

Section 2.7 Commitment to Issue Letters of Credit. The Letter of Credit Bank
agrees, from the date of this Agreement (or prior to the date of this Agreement,
in the instance of the Existing Letters of Credit) to the date which is thirty
(30) days prior to the Revolving Termination Date, to issue one or more Letters
of Credit for the account of the Borrower, and the Banks agree to participate in
the risk of such Letters of Credit issued for the account of the Borrower
hereunder, on the terms and subject to the conditions set forth below:

(a) The Letter of Credit Bank has issued the Existing Letters of Credit for the
for the account of the Borrower. The Existing Letters of Credit will be deemed
“Letters of Credit” for all purposes of this Agreement.

(b) No Letter of Credit shall be issued by the Letter of Credit Bank if, after
giving effect to the issuance of such Letter of Credit, (i) the Letter of Credit
Obligations shall exceed the Letter of Credit Sublimit or (ii) the Total
Outstanding Revolving Amount shall exceed the Revolving Commitment Amount. In
addition the Letter of Credit Bank shall not be obligated to issue any Letter of
Credit unless the Letter of Credit Bank shall be reasonably satisfied with the
form, substance and beneficiary of such Letter of Credit, and there shall have
been no statutory or regulatory change or directive adversely affecting the
issuance by the Letter of Credit Bank of letters of credit. The expiration date
of any Letter of Credit shall not be later than (x) one year after the issuance
thereof (subject to provisions for annual renewal thereof unless Letter of
Credit Bank gives notice of non-renewal), or (y) ten (10) days prior to the
Revolving Termination Date. Each Letter of Credit will be issued promptly after
application therefor by the Borrower in accordance with the Letter of Credit
Bank’s standard procedures. The application requesting issuance of a Letter of
Credit shall be on the Letter of Credit Bank’s standard form or such other form
as may be agreed to by the Letter of Credit Bank and the Borrower and the
Borrower shall enter into any additional agreement respecting issuance of the
Letter of Credit as the Letter of Credit Bank shall request from time to time
(each such application and additional agreement is called a “Letter of Credit
Agreement”). In the event that any of the terms of such application are
inconsistent with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall govern. The Letter of Credit Bank shall not
be obligated to issue a Letter of Credit unless on the date of issuance all
applicable conditions precedent specified in Article III shall have been
satisfied as fully as if the issuance of such Letter of Credit were a Revolving
Loan. Promptly after issuance of a Letter of Credit pursuant hereto, the Agent
shall so advise each Bank of all relevant information with respect thereto.

(c) The Borrower agrees to pay to the Agent, for the pro rata account of all
Banks, a commission with respect to each Letter of Credit (herein the “Letter of
Credit Fee”) at a rate per annum (computed on the basis of actual number of days
elapsed in a year of three hundred sixty (360) days) equal to the
then-Applicable Margin for LIBOR Rate Loans applied to the face amount of such
Letter of Credit, payable quarterly, in arrears, on the last day of March, June,
September and December of each year, and on drawing or expiry of any Letter of
Credit; provided, however, that upon written notice by the Agent from and after
the occurrence of an Event of Default and continuing thereafter until such Event
of Default shall be remedied to the written satisfaction of the Required Banks,
the applicable Letter of Credit Fee payable hereunder with respect to each
Letter of Credit shall be equal to the sum of (i) the Applicable Margin for
LIBOR Rate Loans, plus (ii) two percent (2%). Letter of Credit Fees payable by
the Borrower to the Banks in accordance with this subsection (c) shall be shared
among the Banks pro rata in accordance with their respective Revolving
Percentages.

 

16



--------------------------------------------------------------------------------

(d) If there are Banks that are party to this Agreement in addition to Wells
Fargo, the Borrower further agrees to pay to the Agent a fronting fee, payable
upon issuance of any Letter of Credit at a rate of 0.125% per annum (computed on
the basis of actual number of days elapsed in a year of three hundred sixty
(360) days), applied to the face amount of such Letter of Credit, payable in
full, in advance upon issuance of any Letter of Credit or on extension of the
expiry thereof. The fee payable by the Borrower to the Letter of Credit Bank in
accordance with this subsection (d) shall be retained by the Letter of Credit
Bank for its own account.

(e) Upon issuance of a Letter of Credit hereunder, and without any further
notice to any Bank, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Bank an undivided
participating interest in the Letter of Credit Bank’s risk and obligation under
such Letter of Credit and in the obligation of the Letter of Credit Bank to
honor drafts thereunder, and in the amount of any drawing thereunder, and in all
rights of the Letter of Credit Bank to obtain reimbursement from the Borrower in
the amount of such drawing, and all other rights of the Letter of Credit Bank
with respect thereto, in an amount equal to the product of (i) the sum of the
maximum amount available to be drawn under such Letter of Credit and the amount
of any drawing thereunder, and (ii) the Revolving Percentage of such Bank.
Whenever a draft submitted under a Letter of Credit is paid by the Letter of
Credit Bank, the Letter of Credit Bank shall so notify the Agent, the Agent
shall so notify each Bank and shall request immediate reimbursement from the
Borrower for the amount of the draft. If sufficient funds are not immediately
paid to the Agent by the Borrower, the Borrower shall be deemed to have
requested Loans pursuant to Section 2.2 and the Banks shall be notified of such
request in accordance with Section 2.2 and shall fund such request for Loans as
Base Rate Advances (in accordance with their respective Revolving Percentages)
for purposes of reimbursing the Letter of Credit Bank for the amount of such
draft so paid by the Letter of Credit Bank (less any amounts realized by the
Letter of Credit Bank pursuant to the second sentence of this Section 2.7(e)).
If for any reason or under any circumstance (including, without limitation, the
occurrence of a Default or Event of Default or the failure to satisfy any of
the, conditions set forth in Section 3.2) the Banks do not make such Revolving
Loans as contemplated above and the Borrower does not otherwise reimburse the
Letter of Credit Bank for the amount of the draft so paid by the Letter of
Credit Bank, the Borrower shall nonetheless be obligated to reimburse the amount
of the draft to the Letter of Credit Bank, with interest upon such amount at the
Default Rate from and after the date such draft is paid by the Letter of Credit
Bank until the amount thereof is’ repaid to the Letter of Credit Bank in full.
If the Letter of Credit Bank shall not have obtained reimbursement for any
drawing under a Letter of Credit (whether from the Borrower or as proceeds of
Loans), upon demand of the Agent each Bank shall immediately advance the amount
of its participation in such drawing to the Letter of Credit Bank and shall be
entitled to interest on such participating interest at the Default Rate until
reimbursed in full by the Borrower.

(f) Each Bank and the Borrower agree that, in paying any drawing under a Letter
of Credit, the Letter of Credit Bank shall not have any responsibility to obtain
any document (other than any sight draft and certificates expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. The Letter of Credit Bank shall not be liable to any Bank for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Banks (including the Required Banks, as applicable);
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document executed in connection with a Letter of Credit.

(g) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not

 

17



--------------------------------------------------------------------------------

intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as the Borrower may have against the beneficiary or transferee at law
or under any other agreement. The Letter of Credit Bank shall not be liable or
responsible for any of the matters described in clauses (i) through (vii) of
subsection (h) below. In furtherance and not in limitation of the foregoing:
(i) the Letter of Credit Bank may accept documents that appear on their face to
be in order, without responsibility for further investigation; and (ii) the
Letter of Credit Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(h) The obligation of the Borrower under this Agreement to reimburse the Letter
of Credit Bank for a drawing under a Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of this Agreement, the Master
Agreement for Standby Letters of Credit or any letter of credit application;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from the
Master Agreement for Standby Letters of Credit or any letter of credit
application;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

(v) any payment by the Letter of Credit Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the Letter of Credit Bank
under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any insolvency proceeding;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Borrower in respect of any Letter of
Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

18



--------------------------------------------------------------------------------

(i) Notwithstanding anything in this Section 2.7 to the contrary, including
particularly subsections (g) and (h) above, the Borrower may have a claim
against the Letter of Credit Bank and the Letter of Credit Bank may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by the Letter of Credit Bank’s willful misconduct or
gross negligence or the willful failure to pay under any Letter of Credit after
the presentation to the Letter of Credit Bank by the beneficiary of a sight
draft and certificate strictly complying with the terms and conditions of a
Letter of Credit.

(j) The Borrower shall indemnify, protect, defend and hold harmless each
Indemnitee from and against all losses, liabilities, claims, damages, judgments,
costs and expenses, including but not limited to all reasonable attorneys’ fees
and legal expenses, incurred by the Indemnitees or imposed upon the Indemnitees
at any time by, reason of the issuance, demand for honor or honor of any Letter
of Credit or the enforcement, protection or collection of the Letter of Credit
Bank’s claims against the Borrower under this Section 2.7 or by reason of any
act or omission of any Indemnitee in connection with any of the foregoing;
provided, however, that such indemnification shall not extend to losses,
liabilities, claims, damages, judgments, costs and expenses to the extent
arising from any act or omission of an Indemnitee which constitutes gross
negligence or willful misconduct.

(k) The Borrower hereby agrees to pay to the Letter of Credit Bank, on demand,
all administrative fees charged by the Letter of Credit Bank in the ordinary
course of business in connection with the issuance of letters of credit,
honoring of drafts under letters of credit, amendments thereto, transfers
thereof and all other activity with respect to letters of credit, at the then
current rates established by the Letter of Credit Bank from time to time for
such services rendered on behalf of customers of the Letter of Credit Bank
generally.

Section 2.8. Interest. The unpaid principal amount of the Loans shall bear
interest at the following rates per annum, payable as follows:

(a) On each LIBOR Rate Advance, at the applicable LIBOR Rate for each Interest
Period plus the Applicable Margin for LIBOR Rate Advances per annum adjusting
each time the Applicable Margin changes and adjusted for each applicable
Interest Period, payable on the last day of each Interest Period;

(b) On each Base Rate Advance except for the Swing Line Loans, at the Base Rate
in effect from time to time plus the Applicable Margin for Base Rate Advances
per annum adjusting each time the Base Rate or Applicable Margin changes,
payable on the last day of March, June, September and December of each year;

(c) On the Swing Line Loans (which shall always be Base Rate Advances), at the
Base Rate in effect from time to time plus the Applicable Margin for Base Rate
Advances per annum minus the Applicable Commitment Fee Rate per annum, adjusting
each time the Base Rate or Applicable Margin or Applicable Commitment Fee Rate
changes, payable on payment of the applicable Swing Line Loan (but not less
frequently that one time per calendar month); and

(d) Upon written notice from the Agent following the occurrence and during the
continuance of an Event of Default hereunder, on any Advance (of any type), at
the rate per annum otherwise applicable to such Advance plus 2.00%, payable on
demand (the “Default Rate”).

 

19



--------------------------------------------------------------------------------

Interest on Base Rate Advances shall be computed on the basis of the actual
number of days elapsed and a year consisting of 365 or 366 days, as applicable,
and interest on all other Advances and Loans shall be computed on the basis of
the actual number of days elapsed and a year consisting of 360 days.

Section 2.9. Obligation to Repay Advances; Representations. The Borrower shall
be obligated to repay all Loans under this Article II notwithstanding the
failure of the Agent to receive any written request therefor or written
confirmation thereof and notwithstanding the fact that the person requesting the
same was not in fact authorized to do so. Any request for Loans under
Section 2.2, whether written, telephonic, telecopy or otherwise, shall be deemed
to be a representation by the Borrower that (a) the amount of the requested
Loans, when added to the Total Outstanding Revolving Amount, would not exceed
the Revolving Commitment Amount and (b) the statements set forth in Section 3.2
are correct as of the time of the request.

Section 2.10. Notes.

(a) All Revolving Loans made by a Bank hereunder shall be evidenced by and
repayable in accordance with a Revolving Note issued by the Borrower to such
Bank. The unpaid principal amount of each Revolving Note and all unpaid accrued
interest thereon shall be payable on the Revolving Termination Date.

(b) All Swing Loan Loans shall be evidenced by and repayable in accordance with
a Swing Line Note issued by the Borrower to such Bank. The aggregate unpaid
principal amount of each Swing Line Note and all unpaid accrued interest thereon
shall be payable as provided in Section 2.6(a), but not later than the Revolving
Termination Date.

(c) The Term Loan made by a Bank hereunder shall be evidenced by and repayable
in accordance with a Term Note issued by the Borrower to such Bank. The unpaid
principal amount of each Revolving Note and all unpaid accrued interest thereon
shall be payable on the Term Maturity Date (subject to mandatory prepayment, as
provided in Section 2.13(d) hereof.

Section 2.11. Fees. The Borrower hereby agrees to pay fees to the Agent and the
Banks, commencing on the date hereof and continuing until all the Loans are paid
in full and the Revolving Commitment is terminated, in accordance with the
following:

(a) Agent’s Administrative Fee. The Borrower agrees to pay to the Agent the fees
set forth in the Agent’s Fee Letter.

(b) Unused Commitment Fee. The Borrower agrees to pay to the Agent, for the
account of the Banks in accordance with their respective Revolving Percentages,
an unused commitment fee (the “Commitment Fees”) computed at the rate of the
then-Applicable Commitment Fee Rate per annum on the daily average amount by
which the Revolving Commitment Amount exceeds the sum of the Revolving Loans
outstanding and the Letter of Credit Obligations outstanding (with the Swing
Line Loans not deemed usage for this purpose), from the date of this Agreement
to and including the Revolving Termination Date, payable quarterly in arrears on
the last day of each March, June, September and December of each year. Any such
Commitment Fees remaining unpaid on the Revolving Termination Date shall be due
and payable on such date. Commitment Fees shall be computed on the basis of the
actual number of days elapsed and a year consisting of 360 days.

 

20



--------------------------------------------------------------------------------

Section 2.12. Use of Proceeds. The Proceeds of all Loans shall be used by the
Borrower for its general corporate purposes, including the 2007 Tender Offer,
and may from time to time be loaned to its Subsidiaries for their working
capital, general corporate purposes and Permitted Acquisitions.

Section 2.13. Reduction or Termination of the Revolving Commitments; Increase of
Revolving Commitment; Prepayments; Mandatory Prepayment of Term Loans.

(a) Reduction or Termination of Revolving Commitments. The Borrower, from time
to time upon not less than three (3) Business Days’ prior written notice to the
Agent, may permanently reduce the Revolving Commitment Amount; provided,
however, that no such reduction shall reduce the Revolving Commitment Amount to
an amount less than the Total Outstanding Revolving Amount. Any such voluntary
reduction shall be pro rata as to all Revolving Commitments according to each
Bank’s Revolving Percentage and shall be in an aggregate amount equal to
$5,000,000 or a higher integral multiple of $1,000,000. The Borrower at any time
prior to the Revolving Termination Date may terminate the Revolving Commitments
by (i) providing to the Agent not less than five (5) Business Days prior written
notice of its intention to so terminate the Revolving Commitments and
(ii) making payment in full of all principal and interest on the Revolving Notes
and terminating, or making a cash deposit with respect to, all outstanding
Letters of Credit.

(b) Increase of Revolving Commitments and Revolving Commitment Amount. The
Borrower may at any time prior to the Revolving Termination Date, on the terms
set forth below, request that the Revolving Commitment Amount be increased to an
amount not to exceed the remainder of (i) $100,000,000, minus (ii) the Term
Loans outstanding (or if not yet made, the Term Loan Commitments); provided,
however, that an increase in the Revolving Commitment Amount hereunder may only
be made at a time when no Default or Event of Default shall have occurred and be
continuing, and provided, further, that any request for an increase shall be in
a minimum amount of $10,000,000 or an integral multiple of $5,000,000 above such
amount. In the event of such a requested increase in the Revolving Commitment
Amount, any financial institution which the Borrower and the Agent invite to
become a Bank or to increase its Revolving Commitment may set the amount of its
Revolving Commitment at a level agreed to by the Borrower and the Agent. In the
event that the Borrower and one or more of the Banks (or other financial
institutions) shall agree upon such an increase in the Revolving Commitment
Amount, the Borrower, the Agent and each Bank or other financial institution
increasing its Revolving Commitment or extending a new Revolving Commitment
shall enter into an amendment to this Agreement setting forth the amounts of the
Revolving Commitment of such Bank or other financial institution and the
Revolving Commitment Amount, as so increased, setting forth the revised
Revolving Percentages of all Banks, and providing that the financial
institutions extending new Revolving Commitments shall be Banks for all purposes
under this Agreement. No such amendment shall require the approval or consent of
any Bank whose Revolving Commitment is not being increased. Upon the execution
and delivery of such amendment as provided above, and upon satisfaction of such
other conditions as the Agent may reasonably specify upon the request of the
financial institutions that are extending new Revolving Commitments, this
Agreement shall be deemed to be amended accordingly. Upon amendment and increase
as provided in this Section 2.13(b), the Agent and the Banks shall use best
efforts to cause the financial institutions that are extending new Revolving
Commitments to fund their Revolving Percentage of the outstanding Loans in a
manner that would not cause any LIBOR Rate Advance to be required to be prepaid
to any Bank prior to the last day of the Interest Period applicable thereto, and
in so doing, may delay, for periods reasonably chosen by the Agent, adjustment
of respective holdings by the Banks of the Loans to coincide with the last day
of applicable Interest Periods. In no instance shall the Borrower request more
than two (2) increases under this Section 2.13(b).

 

21



--------------------------------------------------------------------------------

(c) Prepayments. The Borrower from time to time may voluntarily prepay the
Revolving Notes or Term Notes in whole or in part. In the event of any voluntary
prepayment hereunder (i) any prepayment of the Revolving Loans shall be applied
against outstanding Revolving Loans of each Bank pro rata according to each
Bank’s Revolving Percentage and each prepayment of the Term Loans shall be
applied against outstanding Revolving Loans of each Bank pro rata according to
each Bank’s Term Percentage, (ii) each prepayment shall be made to the Agent not
later than 12:00 Noon, Minneapolis, Minnesota time, on a Business Day, and funds
received after that hour shall be deemed to have been received by the Agent on
the next following Business Day, (iii) each partial prepayment of a LIBOR Rate
Advance shall be accompanied by accrued interest on such partial prepayment
through the date of prepayment and additional compensation calculated in
accordance with Section 2.17, (iv) the Borrower shall give prior notice to the
Agent of prepayment of any Base Rate Advance no later than 1:00 p.m.,
Minneapolis, Minnesota, on the date of payment and three (3) Business Days’
prior notice to the Agent of prepayment of any LIBOR Rate Advance and each
partial prepayment of a LIBOR Rate Advance, shall be in an aggregate amount
equal to the applicable minimum funding amounts specified in Section 2.2, and,
after application of any such prepayment, shall not result in a LIBOR Rate
Advance remaining outstanding in an amount less than such minimum funding
amounts, and (v) each partial prepayment of a Base Rate Advance, shall be in an
aggregate amount equal to $500,000 or a higher integral multiple of $100,000,
unless (in either case) the aggregate outstanding balance of all Revolving Notes
being prepaid is less than such minimum funding amount.

(d) Mandatory Prepayment of Term Loans. Upon (a) closing and funding of the
Permitted Permanent Financing Facility, or (b) issuance by the Borrower of any
additional shares of stock by the Borrower (other than shares issued to
employees or to finance a Permitted Acquisition) or the closing and funding of
Permitted Additional Debt by the Borrower, the Borrower shall pay the Term Loan
in full.

Section 2.14. Payments.

(a) Making of Payments. All payments of principal of and interest due shall be
made to the Agent for the account of the Banks pro rata according to their
respective Revolving Percentages, except for payment of interest and principal
of Swing Line Loans prior to refunding thereof or the funding by the Banks of
their participation therein. All payments to the Agent shall be made to the
Agent at its office in Minneapolis, Minnesota, not later than 12:00 Noon,
Minneapolis, Minnesota time, on the date due, in immediately available funds,
and funds received after that hour shall be deemed to have been received by the
Agent on the next following Business Day. The Borrower hereby authorizes the
Agent to charge the Borrower’s demand deposit accounts maintained with the Agent
(or with any other Bank) for the amount of any Obligation on its due date, but
the Agent’s failure to so charge any such account shall in no way affect the
obligation of the Borrower to make any such payment. The Agent shall remit to
each Bank in immediately available funds on the same Business Day as received by
the Agent its share of all such payments received by the Agent for the account
of such Bank. If the Agent fails to remit any payment to any Bank when required
hereby, the Agent shall pay interest on demand to that Bank for each day during
the period commencing on the date such remittance was due until the date such
remittance is made at an annual rate equal to the Federal Funds Rate for such
day. All payments under Section 2.15, 2.16 or 2.17 shall be made by the Borrower
directly to the Bank entitled thereto.

 

22



--------------------------------------------------------------------------------

(b) Effect of Payments. Each payment by the Borrower to the Agent for the
account of any Bank pursuant to Section 2.14(a) shall be deemed to constitute
payment by the Borrower directly to such Bank, provided, however, that in the
event any such payment by the Borrower to the Agent is required to be returned
to the Borrower for any reason whatsoever, then the Borrower’s obligation to
such Bank with respect to such payment shall be deemed to be automatically
reinstated.

(c) Distributions by Agent. Unless the Agent shall have been notified by a Bank
or the Borrower prior to the date on which such Bank or the Borrower are
scheduled to make payment to the Agent of (in the case of a Bank) the proceeds
of a Loan to be made by it hereunder or (in the case of the Borrower) a payment
to the Agent for the account of one or more of the Banks hereunder (such payment
by a Bank or the Borrower (as the case may be) being herein called a “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Agent, the Agent may assume that the
Required Payment has been made and may, in reliance upon such assumption (but
shall not be required to), make the amount thereof available to the intended
recipient(s) on such date and, if such Bank or the Borrower (as the case may be)
has not in fact made the Required Payment to the Agent, the recipient(s) of such
payment shall, on demand, repay to the Agent the amount so made available
together with interest thereon for each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate (i) equal to the Federal Funds Rate for such day,
in the case of a Required Payment owing by a Bank, or (ii) equal to the
applicable rate of interest as provided in this Agreement, in the case of a
Required Payment owing by the Borrower.

(d) Setoff. The Borrower agrees that each Bank, subject to such Bank’s sharing
obligations set forth in Section 8.6, shall have all rights of setoff and
bankers’ lien provided by applicable law, and in addition thereto, the Borrower
agrees that if at any time any Obligation is due and owing by the Borrower under
this Agreement or the other Loan Documents to any Bank at a time when an Event
of Default has occurred and is continuing hereunder, any Bank may apply any and
all balances, credits, and deposits, accounts or moneys of the Borrower then or
thereafter in the possession of such Bank (excluding, however, any trust or
escrow accounts held by the Borrower for the benefit of any third party) to the
payment thereof.

(e) Due Date Extension. If any payment of principal of or interest on any Loan
or any fees payable hereunder falls due on a day which is not a Business Day,
then such due date shall be extended to the next following Business Day
(subject, in the case of LIBOR Rate Advances, to the definition of “Interest
Period”), and (in the case of principal) additional interest shall accrue and be
payable for the period of such extension.

(f) Application of Payments. Except as otherwise provided herein, so long as no
Default or Event of Default has occurred and is continuing hereunder, each
payment received from the Borrower shall be applied to such Obligation as the
Borrower shall specify by notice to be received by the Agent on or before the
date of such payment, or in the absence of such notice, as the Agent shall
determine in its discretion. Concurrently with each remittance to any Bank of
its appropriate share of any such payment (based upon such Bank’s Revolving
Percentage), the Agent shall advise such Bank as to the application of such
payment. Except as otherwise provided in Article VIII, after the termination of
the Revolving Commitments following the occurrence of a Default or Event of
Default, all payments received by the Agent or any Bank from the Borrower shall
be shared on the basis of each Bank’s Revolving Percentage thereof.

 

23



--------------------------------------------------------------------------------

Section 2.15. Taxes. All payments made by the Borrower to the Agent or any Bank
(herein any “Payee”) under or in connection with this Agreement or the Revolving
Notes shall be made without any setoff or other counterclaim, and shall be free
and clear of and without deduction or withholding for or on account of any
present or future taxes now or hereafter imposed by any governmental or other
authority, except to the extent that any such deduction or withholding is
compelled by law. As used herein, the term “Taxes” shall include all income,
excise and other taxes of whatever nature (other than taxes generally assessed
on the overall net income of a Payee by the government or other authority of the
country, state or political subdivision in which such Payee is incorporated or
in which the office through which such Payee is acting is located) as well as
all levies, imposts, duties, charges, or fees of whatever nature. “Taxes” shall
not include, however, any foreign withholding taxes or similar deductions
imposed solely as a result of a Bank’s election to fund an Advance through a
foreign office of such Bank or due to the failure of any Bank to file applicable
tax withholding or exemption forms. If the Borrower is compelled by law to make
any deductions or withholdings on account of any Taxes (including any foreign
withholding) the Borrower will:

(a) pay to the relevant authorities the full amount required to be so withheld
or deducted;

(b) pay such additional amounts (including, without limitation, any penalties,
interest or expenses) as may be necessary in order that the net amount received
by the Payee after such deductions or withholdings (including any required
deduction or withholding on such additional amounts) shall equal the amount the
Payee would have received had no such deductions or withholdings been made; and

(c) promptly forward to the Agent (for delivery to the appropriate Payee) an
official receipt or other documentation satisfactory to the Agent evidencing
such payment to such authorities.

The amount that the Borrower shall be required to pay to any Payee pursuant to
the foregoing clause (b) shall be reduced, to the extent permitted by applicable
law, by the amount of any offsetting tax benefit which such Payee receives as
the result of the Borrower’s payment to the relevant authorities as reasonably
determined by such Payee; provided, however, that if such Payee shall
subsequently determine that it has lost the benefit of all or a portion of such
tax benefit, the Borrower shall promptly remit to such Payee the amount
certified by such Payee to be the amount necessary to restore such Payee to the
position it would have been in if no payment had been made pursuant to this
sentence. If any Taxes otherwise payable by the Borrower pursuant to the
foregoing are directly asserted against a Payee, such Payee may pay such taxes
and the Borrower promptly shall reimburse such Payee to the full extent
otherwise required under this Section 2.15. The obligations of the Borrower
under this Section 2.15 shall survive any termination of this Agreement.

If circumstances arise in respect of any Bank which would, or would upon the
giving of notice, result in any liability of the Borrower under this
Section 2.15 then, without in any way limiting, reducing or otherwise qualifying
the Borrower’s obligations under this Section 2.15 such Bank shall promptly,
upon becoming aware of the same, notify the Agent and the Borrower thereof and
shall, in consultation with the Agent and the Borrower and to the extent that it
can do so without, in its reasonable judgment, disadvantaging itself, take such
reasonable steps as may be available to it to mitigate the effects of such
circumstances (including, without limitation, the designation of an alternate
office or the transfer of its LIBOR Rate Advances to another office). If and so
long as a Bank has been unable to take, or has not taken, steps reasonably
acceptable to the Borrower to mitigate the effect of the circumstances in
question, such Bank shall be obliged, at the request of the Borrower, to assign
all its rights and obligations hereunder to another Person designated by the
Borrower with the approval of the Agent (which shall not be unreasonably
withheld) which is willing to enter this Agreement in place of such Bank;
provided that such Person satisfies all of the requirements of this Agreement,
including, but not limited to, providing the forms and documents required by
Section 8.14 and any such Person shall cover all costs incurred in connection
with effecting such replacement.

 

24



--------------------------------------------------------------------------------

Section 2.16. Increased Costs; Capital Adequacy; Funding Exceptions.

(a) Increased Costs on LIBOR Rate Advances. If Regulation D of the Board of
Governors of the Federal Reserve System or after the date of this Agreement the
adoption of any applicable law, rule or regulation, or any change in any
existing law, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by a Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, shall:

(i) subject a Bank to or cause the withdrawal or termination of any exemption
previously granted to a Bank with respect to, any tax, duty or other charge with
respect to its LIBOR Rate Advances or its obligation to make LIBOR Rate
Advances, or shall change the basis of taxation of payments to a Bank of the
principal of or interest under this Agreement in respect of its LIBOR Rate
Advances or its obligation to make LIBOR Rate Advances (except for changes in
the rate of tax on the overall net income of a Bank imposed by the jurisdictions
in which a Bank’s principal executive office is located), or

(ii) impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 2.5), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, a Bank;
or

(iii) impose on a Bank any other condition affecting its making, maintaining or
funding of its LIBOR Rate Advances or its obligation to make LIBOR Rate
Advances;

and the result of any of the foregoing is to increase the cost to an affected
Bank of making or maintaining any LIBOR Rate Advance, or to reduce the amount of
any sum received or receivable by such Bank under this Agreement or under its
Revolving Note with respect to a LIBOR Rate Advance, then the affected Bank will
notify the Borrower and the Agent of such increased cost and within fifteen
(15) days after demand by such Bank (which demand shall be accompanied by a
statement setting forth the basis of such demand) the Borrower shall pay to such
Bank such additional amount or amounts as will compensate the Bank for such
increased cost or such reduction; provided, however, that no such increased cost
or such reduction shall be payable by the Borrower for any period longer than
ninety (90) days prior to the date on which notice thereof is delivered to the
Borrower. Each Bank will promptly notify the Borrower of any event of which it
has knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section 2.15. If the Borrower receives notice from
a Bank of any event which will entitle such Bank to compensation pursuant to
this Section 2.15 the Borrower may prepay any then outstanding LIBOR Rate
Advances or notify the affected Bank that any pending request for a LIBOR Rate
Advance shall be deemed to be a request for a Base Rate Advance, in each case
subject to the provisions of Section 2.16.

(b) Capital Adequacy. If a Bank determines at any time that such Bank’s Return
has been reduced as a result of any Capital Adequacy Rule Change, such Bank may
require the Borrower to pay to such Bank the amount necessary to restore such
Bank’s Return to what it would have been had there been no Capital Adequacy Rule
Change. For purposes of this Section 2.16(b), the following definitions shall
apply:

(i) “Return”, for any calendar quarter or shorter period, means the percentage
determined by dividing (A) the sum of interest and ongoing fees earned by a Bank
under this Agreement during such period by (B) the average capital such Bank is
required to maintain during such period as a result of its being a party to this
Agreement, as determined by such Bank based upon its total capital requirements
and a reasonable attribution formula that takes account of the Capital Adequacy
Rules then in effect. Return may be calculated for a Bank for each calendar
quarter and for the shorter period between the end of a calendar quarter and the
date of termination in whole of this Agreement.

 

25



--------------------------------------------------------------------------------

(ii) “Capital Adequacy Rule” means any law, rule, regulation or guideline
regarding capital adequacy that applies to a Bank, or the interpretation thereof
by any governmental or regulatory authority. Capital Adequacy Rules include
rules requiring financial institutions to maintain total capital in amounts
based upon percentages of outstanding loans, binding loan commitments and
letters of credit.

(iii) “Capital Adequacy Rule Change” means any change in any Capital Adequacy
Rule occurring after the date of this Agreement, but does not include any
changes in applicable requirements that at the date hereof are scheduled to take
place under the existing Capital Adequacy Rules or any increases in the capital
that a Bank is required to maintain to the extent that the increases are
required due to a regulatory authority’s assessment of such Bank’s financial
condition.

The initial notice sent by a Bank shall be sent as promptly as practicable after
such Bank learns that its Return has been reduced, shall include a demand for
payment of the amount necessary to restore such Bank’s Return for the quarter in
which the notice is sent, and shall state in reasonable detail the cause for the
reduction in such Bank’s Return and such Bank’s calculation of the amount of
such reduction. Thereafter, a Bank may send a new notice during each calendar
quarter setting forth the calculation of the reduced Return for that quarter and
including a demand for payment of the amount necessary to restore such Bank’s
Return for that quarter. A Bank’s calculation in any such notice shall be
conclusive and binding absent demonstrable error.

(c) Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Interest Period:

(i) the Agent determines that, or the Required Banks determine and advise the
Agent that, deposits in U.S. dollars (in the applicable amounts) are not being
offered in the London interbank eurodollar market for such Interest Period; or

(ii) the Agent otherwise determines, or the Required Banks determine and advise
the Agent (which determination shall be binding and conclusive on all parties),
that by reason of circumstances affecting the London interbank eurodollar market
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate; or

(iii) the Agent determines, or the Required Banks determine and advise the
Agent, that the LIBOR Rate as determined by the Agent will not adequately and
fairly reflect the cost to the Banks of maintaining or funding a LIBOR Rate
Advance for such Interest Period, or that the making or funding of LIBOR Rate
Advances has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of such Banks materially affects
such LIBOR Rate Advances;

 

26



--------------------------------------------------------------------------------

then the Agent shall promptly notify the affected parties and (A) in the event
of any occurrence described in the foregoing clause (i) the Borrower shall enter
into good faith negotiations with each affected Bank in order to determine an
alternate method to determine the LIBOR Rate for such Bank, and during the
pendency of such negotiations with any Bank, such Bank shall be under no
obligation to make any new LIBOR Rate Advances, and (B) in the event of any
occurrence described in the foregoing clauses (ii) or (iii), for so long as such
circumstances shall continue, no Bank shall be under any obligation to make any
new LIBOR Rate Advances.

(d) Illegality. In the event that any change in (including the adoption of any
new) applicable laws or regulations, or any change in the interpretation of
applicable laws or regulations by any governmental authority, central bank,
comparable agency or any other regulatory body charged with the interpretation,
implementation or administration thereof, or compliance by a Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank, comparable agency or other regulatory body, should make
it or, in the good faith judgment of the affected Bank, shall raise a
substantial question as to whether it is unlawful for such Bank to make,
maintain or fund LIBOR Rate Advances, then (i) the affected Bank shall promptly
notify the Borrower and the Agent, (ii) the obligation of the affected Bank to
make, maintain or convert into LIBOR Rate Advances shall, upon the effectiveness
of such event, be suspended for the duration of such unlawfulness, and (iii) for
the duration of such unlawfulness, any notice by the Borrower pursuant to
Sections 2.3, 2.4 or 2.5 requesting the affected Bank to make or convert into
LIBOR Rate Advances shall be construed as a request to make or to continue
making Base Rate Advances.

(e) Procedures to Mitigate. If circumstances arise in respect of any Bank which
would or would upon the giving of notice result in any liability of the Borrower
under Section 2.15 or this Section 2.16 then, without in any way limiting,
reducing or otherwise qualifying the Borrower’s obligations under Section 2.15
or this Section 2.16, such Bank shall promptly, upon becoming aware of the same,
notify the Agent and the Borrower thereof and shall, in consultation with the
Agent and the Borrower and to the extent that it can do so without, in its
reasonable judgment, disadvantaging itself, take such reasonable steps as may be
available to it to mitigate the effects of such circumstances (including,
without limitation, the designation of an alternate office or the transfer of
its LIBOR Rate Advances to another office). If and so long as a Bank has been
unable to take, or has not taken, steps reasonably acceptable to the Borrower to
mitigate the effect of the circumstances in question, such Bank shall be
obliged, at the request of the Borrower, to assign all its rights and
obligations hereunder to another Person designated by the Borrower with the
approval of the Agent (which shall not be unreasonably withheld) and willing to
enter this Agreement in place of such Bank; provided that such Person satisfies
all of the requirements of this Agreement, including, but not limited to,
providing the forms and documents required by Section 8.14 and any such Person
shall cover all costs incurred in connection with effecting such replacement.

Section 2.17. Funding Losses. The Borrower hereby agrees that upon demand by any
Bank (which demand shall be accompanied by a statement setting forth the basis
for the calculations of the amount being claimed) the Borrower will indemnify
such Bank against any loss (other than loss of Applicable Margin) or expense
which such Bank may have sustained or incurred (including, without limitation,
any net loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund or maintain LIBOR Rate
Advances) or which such Bank may be deemed to have sustained or incurred, as
reasonably determined by such Bank, (i) as a consequence of

 

27



--------------------------------------------------------------------------------

any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with any LIBOR Rate Advances, (ii) due to any failure of
the Borrower to borrow or convert any LIBOR Rate Advances on a date specified
therefor in a notice thereof or (iii) due to any payment or prepayment of any
LIBOR Rate Advance on a date other than the last day of the applicable Interest
Period for such LIBOR Rate Advance. For this purpose, all notices under Sections
2.3, 2.4 and 2.5 shall be deemed to be irrevocable.

Section 2.18. Right of Banks to Fund through Other Offices. Each Bank, if it so
elects, may fulfill its agreements hereunder with respect to any LIBOR Rate
Advance by causing a foreign branch or affiliate of such Bank to make such LIBOR
Rate Advance; provided, that in such event the obligation of the Borrower to
repay such LIBOR Rate Advance shall nevertheless be to such Bank and such LIBOR
Rate Advance shall be deemed held by such Bank for the account of such branch or
affiliate.

Section 2.19. Discretion of Banks as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Bank shall be entitled to fund
and maintain all or any part of its LIBOR Rate Advances in any manner it deems
fit, it being understood, however, that for the purposes of this Agreement
(specifically including, without limitation, Section 2.17 hereof) all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each LIBOR Rate Advance during each Interest Period for such LIBOR
Rate Advance through the purchase of deposits having a maturity corresponding to
such Interest Period and bearing an interest rate equal to the appropriate LIBOR
Rate for such Interest Period.

Section 2.20. Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of a Bank pursuant to Section 2.15, 2.16, or 2.17
shall be conclusive absent demonstrable error. Each Bank may use reasonable
averaging and attribution methods in determining compensation pursuant to such
Sections 2.15, 2.16 or 2.17 and the provisions of Sections 2.15, 2.16 and 2.17
shall survive termination of this Agreement.

ARTICLE III

CONDITIONS OF LENDING

Section 3.1. Conditions Precedent to the Initial Loans. The obligation of the
Banks to fund the initial request for Loans or issue any Letter of Credit is
subject to the condition precedent that the Agent shall have received the
following, each in form and substance reasonably satisfactory to the Agent:

(a) This Agreement and the Notes.

(b) The Pledge Agreement and lien, tax and judgment searches reasonably
satisfactory to the Agent, together with delivery of any certificate evidencing
the stock or ownership interest pledged thereby and executed assignments
separate from certificate (stock powers) for such certificates (other than
certificates for Entegris International Holdings B.V., which will be delivered
within 30 days after the initial funding date).

(c) A certificate or certificates of the Secretary or an Assistant Secretary of
the Borrower, attesting to and attaching (i) a copy of the corporate resolution
of the Borrower authorizing the execution, delivery and performance of the Loan
Documents, (ii) an incumbency certificate showing the names and titles, and
bearing the signatures of, the officers of the Borrower authorized to execute
the Loan Documents, and (iii) a copy of the Articles or Certificate of
Incorporation and the By-laws of the Borrower with all amendments thereto.

 

28



--------------------------------------------------------------------------------

(d) A current Certificate of Good Standing for the Borrower issued by the
appropriate state office.

(e) A legal opinion of counsel to the Borrower and the Guarantors, in the form
of Exhibit G.

(f) The Agent’s Fee Letter.

(g) Payment of all fees and expenses then due and payable pursuant to Sections
2.11 and 9.4 hereof and pursuant to the Agent’s Fee Letter.

(h) Such other items as the Agent or the Required Banks shall reasonably
require.

Section 3.2. Conditions Precedent to All Loans. The obligation of the Banks to
fund each request for Loans or to issue each Letter of Credit shall be subject
to the further conditions precedent that on such date:

(a) the representations and warranties contained in Article IV hereof are
correct in all material respects on and as of the date of such Advance as though
made on and as of such date; and

(b) no event has occurred and is continuing, or would result from such Advance,
which constitutes a Default or an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Banks to enter into this Agreement, to grant the
Commitments and to make Loans and issue Letters of Credit hereunder, the
Borrower represents and warrants to the Agent and the Banks that:

Section 4.1. Corporate Existence and Power; Name; Chief Executive Office. The
Borrower and each of its Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of its respective state of
incorporation, and is duly licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary. The Borrower and each of its Subsidiaries has all requisite power and
authority, corporate or otherwise, to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents to which it is a party.

Section 4.2. Authorization for Borrowings; No Conflict as to Law or Agreements.
The execution, delivery and performance by the Borrower and its Subsidiaries of
the Loan Documents to which it is a party, and the Loans made and Letters of
Credit issued from time to time hereunder, have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval which has not been obtained prior to the date hereof, (ii) require any
authorization, consent or approval by, or registration, declaration or filing
(other than filing of financing statements as contemplated hereunder) with, or
notice to, any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof, (iii) violate
any provision of any law, rule or regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
the Borrower or any of its Subsidiaries or of the

 

29



--------------------------------------------------------------------------------

articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries, (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which the Borrower or any of its Subsidiaries
is a party or by which it or its properties may be bound or affected, or
(v) result in, or require, the creation or imposition of any Lien upon or with
respect to any of the properties now owned or hereafter acquired by the Borrower
or any of its Subsidiaries (other than as required hereunder in favor of the
Banks).

Section 4.3. Legal Agreements. Each of the Loan Documents to which the Borrower
or any of its Subsidiaries is a party constitutes the legal, valid and binding
obligations and agreements of the Borrower or such Subsidiary, as applicable,
enforceable against the Borrower or such Subsidiary, as applicable, in
accordance with its terms, subject to bankruptcy, insolvency, moratorium and
other laws of general application affecting lenders and general principles of
equity.

Section 4.4. Subsidiaries. Schedule 4.4 hereto is a complete and correct list of
all Subsidiaries and Affiliates of the Borrower and the percentage of the
ownership of the Borrower or any Subsidiary in each such Subsidiary or Affiliate
as of the date of this Agreement. All shares of each Subsidiary and Affiliate
owned by the Borrower or any Subsidiary are validly issued and fully paid and
non-assessable.

Section 4.5. Financial Condition; No Adverse Change. The Borrower has furnished
to the Agent the audited financial statements for the period ended December 31,
2006, for the Borrower and its Subsidiaries and unaudited, internally-prepared
financial statements for the period ended March 31, 2007, for the Borrower and
its Subsidiaries. Those financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries on the
dates thereof and the results of operations for the periods then ended (subject
to year-end audit adjustments) and were prepared in accordance with GAAP. Since
December 31, 2006, there has not occurred any event or circumstance that would
have a Material Adverse Effect.

Section 4.6. Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Subsidiaries or the properties of the Borrower or any of its
Subsidiaries before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which could reasonably
be expected to have a Material Adverse Effect, except as set forth and described
in Schedule 4.6.

Section 4.7. Regulation U. None of the Borrower or any of its Subsidiaries has
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan will be used to purchase or carry any margin stock, or to extend credit to
others for the purpose of purchasing or carrying any margin stock, in a manner
that would result in a violation of Regulation U.

Section 4.8. Taxes. The Borrower and each of its Subsidiaries has paid or caused
to be paid to the proper authorities all federal, state and local taxes required
to be withheld by it. The Borrower and each of its Subsidiaries has filed all
federal, state and local tax returns which to the knowledge of the officers of
the Borrower or its Subsidiaries, are required to be filed, and the Borrower and
each of its Subsidiaries has paid or caused to be paid to the respective taxing
authorities all taxes as shown on said returns or on any assessment received by
it to the extent such taxes have become due, except for any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested by the Borrower or such Subsidiary, as applicable, in good faith and
by proper proceedings and for which the Borrower or any such Subsidiary, as
applicable, shall have set aside adequate reserves.

 

30



--------------------------------------------------------------------------------

Section 4.9. Titles and Liens. The Borrower or its Subsidiaries have good and
absolute title to all properties and assets reflected in the latest consolidated
balance sheets referred to in Section 4.5, free and clear of all Liens, except
for (a) Liens permitted by Section 6.1, and (b) covenants, restrictions, rights,
easements and minor irregularities in title which do not (i) materially
interfere with the business or operations of the Borrower or its Subsidiaries as
presently conducted and (ii) materially impair the value of the property to
which they attach. In addition, no financing statement naming any of the
Borrower or its Subsidiaries as debtor is on file in any office except to
perfect only security interests permitted by Section 6.1 and precautionary
filings for leases and consignments.

Section 4.10. Plans. None of the Borrower or any of its Subsidiaries has
received any notice, nor has it received any knowledge to the effect, that it is
not in compliance in all material respects with any of the requirements of
ERISA. No Reportable Event or other fact or circumstance which would reasonably
be expected to have an adverse effect on the Plan’s tax qualified status exists
in connection with any Plan. None of the Borrower or any of its Subsidiaries
has:

(a) any accumulated funding deficiency within the meaning of ERISA; or

(b) any liability or know of any fact or circumstances which could result in any
liability to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than accrued benefits which are or which may become payable to
participants or beneficiaries of any such Plan).

Section 4.11. Default. The Borrower and each of its Subsidiaries is in
compliance with all provisions of all agreements, instruments, decrees and
orders to which it is a party or by which it or its property is bound or
affected, the breach or default of which could reasonably be expected to have a
Material Adverse Effect.

Section 4.12. Environmental Compliance. The Borrower and each of its
Subsidiaries have obtained all permits, licenses and other authorizations which
are required under federal, state and local laws and regulations relating to
emissions, discharges, releases of pollutants, contaminants, hazardous or toxic
materials, or wastes into ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
hazardous or toxic materials or wastes (“Environmental Laws”) at the facilities
of the Borrower or any of its Subsidiaries or in connection with the operation
of such facilities, except where the failure to obtain such items would not have
a Material Adverse Effect. Except as disclosed in Schedule 4.12, the Borrower
and each of its Subsidiaries and all activities of the Borrower and each of its
Subsidiaries at its respective facilities comply with all Environmental Laws and
with all terms and conditions of any required permits, licenses and
authorizations applicable to the Borrower or any such Subsidiary with respect
thereto except where noncompliance would not have a Material Adverse Effect.
Except as disclosed in Schedule 4.12, the Borrower and each of its Subsidiaries
is in compliance with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
Environmental Laws or contained in any plan, order, decree, judgment or notice
of which the Borrower or such Subsidiary is aware and with respect to which
noncompliance would have a Material Adverse Effect. Except as disclosed in
Schedule 4.12, none of the Borrower or any of its Subsidiaries is aware of, nor
has the Borrower or any of its Subsidiaries received notice of, any events,
conditions, circumstances, activities, practices, incidents, actions or plans
which may interfere with or prevent continued compliance with, or which may give
rise to any liability under, any Environmental Laws in a manner that would
result in a Material Adverse Effect.

Section 4.13. Submissions to Banks. All financial and other information provided
to the Agent or any Bank by or on behalf of the Borrower and its Subsidiaries in
connection with the request for the

 

31



--------------------------------------------------------------------------------

credit facilities contemplated hereby is true and correct in all material
respects and, as to projections, valuations or pro forma financial statements,
present a good faith opinion as of the date made as to such projections,
valuations and pro forma condition and results.

Section 4.14. Financial Solvency. Both before and after giving effect to all of
the transactions contemplated in the Loan Documents, the Borrower and each of
its Subsidiaries:

(a) was not and will not be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

(b) does not have unreasonably small capital and is not engaged or about to
engage in a business or a transaction for which any remaining assets of the
Borrower or such Subsidiary, as applicable, are unreasonably small;

(c) does not, by executing, delivering or performing its obligations under the
Loan Documents or by taking any action with respect thereto, intend to, nor
believe that it will, incur debts beyond its ability to pay them as they mature;

(d) does not, by executing, delivering or performing its obligations under the
Loan Documents or by taking any action with respect thereto, intend to hinder,
delay or defraud either its present or future creditors; and

(e) does not contemplate filing a petition in bankruptcy or for an arrangement
or reorganization or similar proceeding under any law any jurisdiction or
country, and, to the best knowledge of the Borrower and each of its
Subsidiaries, is not the subject of any bankruptcy or insolvency proceedings or
similar proceedings under any law of any jurisdiction or country threatened or
pending against the Borrower or any such Subsidiary.

ARTICLE V

AFFIRMATIVE COVENANTS

From the date of this Agreement and thereafter until the Commitments and Swing
Line Commitment are terminated or expire, the Letter of Credit shall expire, and
the Loans and all other Obligations have been paid in full, unless the Required
Banks shall otherwise expressly consent in writing:

Section 5.1. Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to each Bank each of the following, which shall be in form and detail
reasonably acceptable to the Required Banks:

(a) as soon as available, and in any event within 95 days after the end of each
fiscal year of the Borrower and within 5 days after relevant filing with the
Securities and Exchange Commission, the annual audit report of the Borrower and
its Subsidiaries with the unqualified opinion of independent certified public
accountants selected by the Borrower and reasonably acceptable to the Agent,
which annual report shall include the balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, prepared on a consolidated and consolidating
basis, all in reasonable detail and prepared in accordance with GAAP, together
with a certificate of the chief financial officer of the Borrower stating that
such annual audit report has been prepared in accordance with GAAP and whether
or not such officer has knowledge of the occurrence of any Default or Event of
Default hereunder and, if so, stating in reasonable detail the facts with
respect thereto;

 

32



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 50 days after the end of each
fiscal quarter of the Borrower and within 5 days after relevant filing with the
Securities and Exchange Commission, an unaudited balance sheet and statements of
income, cash flows and retained earnings of the Borrower and its Subsidiaries as
at the end of and for such quarter and for the year-to-date period then ended,
prepared on a consolidated and consolidating basis, in reasonable detail and the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP hereof, subject to year-end audit adjustments
and the addition of footnotes;

(c) together with delivery of the financial statements described in
Section 5.1(b), a Compliance Certificate (i) that such financial statements have
been prepared in accordance with GAAP, subject to year-end audit adjustments and
the addition of footnotes, (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto, and (iii) all relevant facts in reasonable detail to evidence, and the
computations as to (A) the status of the Borrower and its Subsidiaries for
purposes of establishing the Applicable Margins and Applicable Commitment Fee
Rate, (B) whether or not the Borrower and its Subsidiaries are in compliance
with the requirements set forth in the financial covenants of this Agreement,
and (C) whether the Borrower and its Subsidiaries are in compliance with the
requirements set forth in Section 6.2 and copies of all guaranties issued as
permitted by Section 6.3(e) and all amendments or changes to such guaranties,
and any changes to the list of Subsidiaries covered by such guaranty or
guaranties;

(d) not later than 60 days after the beginning of each fiscal year of the
Borrower, the projected balance sheets, income statements, capital expenditures
budget, and cash flow statements for the Borrower and its Subsidiaries for such
year, each in reasonable detail, representing the good faith projections of the
Borrower for such year, and certified by the chief financial officer of the
Borrower as being the most accurate projections available and identical to the
projections used by the Borrower and its Subsidiaries for internal planning
purposes, together with such supporting schedules and information as the Agent
from time to time may reasonably request;

(e) immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting the Borrower or any of its Subsidiaries of the type described in
Section 4.6 or which (i) seek a monetary recovery against, the Borrower or any
of its Subsidiaries in excess of $1,000,000; or (ii) could reasonably be
expected to have a Material Adverse Effect.

(f) as promptly as practicable (but in any event not later than five
(5) Business Days) after an officer of a Borrower obtains knowledge of the
occurrence of a Default or Event of Default hereunder, notice of such
occurrence, together with a detailed statement by a responsible officer of a
Borrower setting forth the steps being taken by the Borrower or any of its
Subsidiaries to cure the effect of such Default or Event of Default;

(g) as soon as possible and in any event within 30 days after the Borrower knows
or has reason to know that any Reportable Event with respect to any Plan has
occurred, the statement of the chief financial officer of the Borrower setting
forth details as to such Reportable Event and the action which the Borrower or
any of its Subsidiaries proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event to the Pension Benefit Guaranty
Corporation;

 

33



--------------------------------------------------------------------------------

(h) as soon as possible, and in any event within ten (10) days after the
Borrower or any of its Subsidiaries fails to make any quarterly contribution
required with respect to any Plan under Section 4.12(m) of the Internal Revenue
Code of 1986, as amended, the statement of the chief financial officer of the
Borrower setting forth details as to such failure and the action which the
Borrower or any of its Subsidiaries proposes to take with respect thereto,
together with a copy of any notice of such failure required to be provided to
the Pension Benefit Guaranty Corporation;

(i) promptly upon obtaining knowledge thereof, notice of the violation by the
Borrower or any of its Subsidiaries of any law, rule or regulation, the
noncompliance with which could reasonably be expected to have a Material Adverse
Effect;

(j) promptly upon their distribution, copies of all financial statements,
reports, proxy statements and other communications which the Borrower shall have
sent to its stockholders;

(k) promptly after the sending or filing thereof, copies of all regular and
periodic financial reports which the Borrower or any of its Subsidiaries shall
file with the Securities and Exchange Commission or any national securities
exchange; and

(l) such other information respecting the financial conditions and results of
operation of the Borrower or any its Subsidiaries, as the Agent or the Required
Banks may from time to time reasonably request.

Any of the foregoing financial statements and reports shall be deemed to have
been delivered upon the filing of such financial statements and reports by the
Borrower through the Security and Exchange Commission’s EDGAR system or
publication by the Borrower of such financial statements and reports on its
website and the receipt by the Agent of electronic notice from the Borrower with
a link to such financial statements and reports.

Section 5.2. Books and Records; Inspection and Examination. The Borrower will,
and will cause each of its Subsidiaries to, keep accurate books of record and
account for itself pertaining to its business and financial condition and such
other matters as the Agent may from time to time request in which true and
complete entries will be made in accordance with GAAP consistently applied and,
upon request of and reasonable notice by the Agent, will permit any officer,
employee, attorney or accountant for any Bank to audit, review, make extracts
from or copy any and all of its corporate and financial books and records at all
reasonable times during ordinary business hours and to discuss its affairs with
any of its directors, officers, employees or agents. The Borrower will, and will
cause each of its Subsidiaries to, permit any Bank or its employees,
accountants, attorneys or agents, to examine and inspect any of its property at
any time during ordinary business hours; provided, that each Bank will use
reasonable efforts to conduct (or have conducted) any such examination or
inspection so as to minimize disruptions to operations.

Section 5.3. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, (a) comply with the requirements of applicable laws and
regulations, the noncompliance with which would have a Material Adverse Effect,
(b) use and keep its assets, and will require that others use and keep its
assets, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance, the noncompliance with which could reasonably
be expected to have a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

Section 5.4. Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, and will cause each of its Subsidiaries to pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it prior to the date on which penalties attach thereto, (b) all federal,
state and local taxes required to be withheld by it, and (c) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a Lien
or charge upon any of its properties; provided, neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside adequate reserves in accordance with GAAP.

Section 5.5. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain, all of its properties necessary or
useful in its business in good condition, repair and working order (normal wear
and tear excepted); provided, however, that nothing in this Section 5.5 shall
prevent the Borrower or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
reasonable judgment of the Borrower or such Subsidiary, as applicable, desirable
in the conduct of its business and not disadvantageous in any material respect
to the Banks.

Section 5.6. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, obtain and all times maintain, insurance with insurers believed
by it to be responsible and reputable in such amounts and against such risks as
is usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which it operates.

Section 5.7. Preservation of Corporate Existence. The Borrower will, and will
cause each of its Subsidiaries (subject to Section 6.8) to, preserve and
maintain its corporate existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business and
shall conduct its business in an orderly, efficient and regular manner.

Section 5.8 Cash Flow Leverage Ratio. The Borrower and its Subsidiaries, on a
consolidated basis, will maintain a Cash Flow Leverage Ratio, calculated for
each period of four consecutive fiscal quarters as provided in the definition
thereof, of not greater than 3.00 to 1.00.

Section 5.9 Minimum Cash and Cash Equivalents. The Borrower and its
Subsidiaries, on a consolidated basis, will at all times own and maintain Cash
and Cash Equivalents in an aggregate amount of not less than $50,000,000.

Section 5.10 Subsidiaries. Upon the formation or acquisition of any Subsidiary:

(a) If it is a Domestic Subsidiary, the Borrower will cause such Subsidiary to
become a Guarantor and to, concurrent with such formation or acquisition,
execute and deliver a Guaranty to the Agent for the benefit of the Banks, and
provide a secretary’s certificate and copies of all documents consistent with
Section 3.1(c) for such Subsidiary; and

(b) If it is a Foreign Subsidiary, the Borrower or Domestic Subsidiary owning
such Foreign Subsidiary will pledge, or will cause any Domestic Subsidiary
owning such stock or ownership interests to pledge, 65% of the stock or other
ownership interests of such Foreign Subsidiary to the Agent for the benefit of
the Banks, pursuant to a Pledge Agreement, provided that (i) the Borrower will
not, unless required by clause (ii) hereof, pledge stock of Entegris (Malasia)
Sdn. Bhd., Entegris Netherlands, Inc. or Fluoroware Jamaica Limited, and (ii) if
at any time the proportion of the Borrower’s consolidated net sales (measured
after the elimination of inter-company sales, called “Net Sales”) that are
derived from Foreign Subsidiaries whose stock has

 

35



--------------------------------------------------------------------------------

not been pledged exceed 15% of the Borrower’s Net Sales, the Borrower or one or
more Domestic Subsidiaries shall provide a further pledge of 65% of the stock or
other ownership interest of additional Foreign Subsidiaries so that the Net
Sales that are derived from Foreign Subsidiaries whose stock has been pledged
(or whose direct or indirect corporate parent’s stock has been pledged) equal or
exceed 85% of the Borrower’s Net Sales, and provided, further, that unless
otherwise requested by the Agent, the Borrower and its Domestic Subsidiaries
shall not be required to pledge stock or ownership interest of Subsidiaries that
are not direct Subsidiaries of the Borrower. Borrower shall deliver to the Agent
the stock certificates and related transfer powers for Entegris International
Holdings B.V. within 30 days after the initial funding under Section 3.1.

Section 5.11 Approved Currency Risk Management Policy and Approved Investment
Policy. Comply with the Approved Currency Risk Management Policy and Approved
Investment Policy, and not make any material changes to the Approved Currency
Risk Management Policy or Approved Investment Policy without prior written
approval of the Agent, which approval may not be unreasonably withheld.

ARTICLE VI

NEGATIVE COVENANTS

From the date of this Agreement and thereafter until the Commitments and Swing
Line Commitment are terminated or expire, the Letter of Credit shall expire, and
the Loans and all other Obligations have been paid in full, unless the Required
Banks shall otherwise expressly consent in writing:

Section 6.1. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur or suffer to exist any Lien upon or of any assets of the
Borrower or any such Subsidiary, now owned or hereafter acquired; except for:

(a) Liens in existence on the date of this Agreement and listed in Schedule 6.1
(including any subsequent extension or renewal or replacement of such Liens to
the extent (i) the related extension or renewal or replacement of the Debt
secured thereby is otherwise permitted under this Agreement, (ii) the principal
amount secured thereby is not increased above the amount outstanding immediately
prior to such extension or renewal, and (iii) the property subject thereto is
not increased);

(b) Liens for taxes or assessments or other governmental charges to the extent
not required to be paid by Section 5.4;

(c) materialmen’s, merchants’, carriers’, worker’s, repairer’s, or other like
Liens arising in the ordinary course of business to the extent not required to
be paid by Section 5.4;

(d) pledges or deposits to secure obligations under worker’s compensation laws,
unemployment insurance and social security laws, or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases or to secure statutory obligations or surety or appeal bonds, or to
secure indemnity, performance or other similar bonds in the ordinary course of
business;

(e) zoning restrictions, easements, licenses, restrictions on the use of real
property or minor irregularities in title thereto, which do not materially
impair the use of such property in the operation of the business of the Borrower
or any of its Subsidiaries or the value of such property for the purpose of such
business;

 

36



--------------------------------------------------------------------------------

(f) Liens on the assets of any Foreign Subsidiary that are required under a
Permitted Foreign Subsidiary Financing Facility extended to such Foreign
Subsidiary and permitted by the definition thereof in this Agreement, limited,
in all instances to the assets of such Foreign Subsidiary; and

(g) purchase money Liens upon or in property of the Borrower or any of its
Subsidiaries, or Liens existing in such property at the time of the acquisition
thereof; provided that no such Lien extends or shall extend to or cover any
property of the Borrower or any of its Subsidiaries other than the property then
being acquired and fixed improvements then or thereafter erected thereon.

Section 6.2. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume, permit or suffer to exist, any Debt
(provided, that this Section is not intended to limit trade debt incurred in the
ordinary course of business and not evidenced by a note), except:

(a) obligations arising hereunder and indebtedness consisting of obligations
arising in connection with performance for the Borrower and its Subsidiaries of
banking services (including wire transfer, ACH, disbursement services, and
overdraft lines of credit and guidelines) by the Agent;

(b) Capitalized Lease Liabilities and indebtedness of the Borrower or its
Subsidiaries secured by security interests permitted by Section 6.1(g) in an
aggregate amount not to exceed $10,000,000 at any time;

(c) Debt under any Permitted Foreign Subsidiary Financing Facility and Permitted
Permanent Financing Facility in each case permitted by and incurred in
accordance with the definition thereof in this Agreement;

(d) Debt in existence on the date of this Agreement and listed in Schedule 6.2
(including any subsequent extension or renewal or replacement of such Debt);

(e) Indebtedness arising from Intercompany Loans; and

(f) Permitted Additional Debt incurred in accordance with the definition thereof
in this Agreement.

Section 6.3. Guaranties. The Borrower will not, and will not permit any
Subsidiary to, assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other Person,
except:

(a) guaranties of the Obligations arising hereunder;

(b) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

(c) guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons in existence on the date of
this Agreement and listed in Schedule 6.3, together with any extension, renewal,
or replacement thereof (so long as such indebtedness is not increased above the
amount outstanding immediately prior to giving effect to any such extension,
renewal or replacement);

(d) guaranties of obligations of the Borrower’s Subsidiaries; and

 

37



--------------------------------------------------------------------------------

(e) guaranties of the Permitted Permanent Financing Facility and Permitted
Additional Debt.

Section 6.4. Investments. The Borrower will not, and will not permit any
Subsidiary to, purchase or hold beneficially any stock or other securities or
evidences of indebtedness of, make or permit to exist any loans or advances to,
or create or acquire any Subsidiary or make any investment or acquire any
interest whatsoever in, any other Person, except:

(a) investments in Cash and Cash Equivalents;

(b) any investment by the Borrower or any of its Subsidiaries in the stock of
any Subsidiary or in the stock of any Affiliate set forth on Schedule 4.4;

(c) Intercompany Loans;

(d) loans to officers and employees of the Borrower or any of its Subsidiaries
not exceeding at any one time an aggregate of $500,000;

(e) travel advances to officers and employees of the Borrower or any of its
Subsidiaries or any other similar advances in the ordinary course of business;

(f) advances in the form of progress payments, prepaid rent or security deposits
or any other similar advances in the ordinary course of business;

(g) Permitted Acquisitions;

(h) promissory notes from buyers of dispositions permitted by Section 6.6;

(i) investments in existence on the date of this Agreement and listed on
Schedule 6.4;

(j) hedging transactions entered into in connection with the Approved Currency
Risk Management Policy or the Permitted Permanent Financing Facility; and

(k) other investments not to exceed $5,000,000 at any one time outstanding.

Section 6.5. Restricted Payments. The Borrower and its Subsidiaries will not
make any Restricted Payments, except for:

(a) distributions and dividends by any Subsidiaries to any wholly-owned
Subsidiary or to the Borrower;

(b) Restricted Payments or the setting aside of funds for Restricted Payments if
(i) no Default or Event of Default exists or will result after the giving effect
to any such payment, and (ii) on a pro forma basis, as if the Restricted Payment
had been made, or the funds were set aside for such purpose, at the time the
most recent Compliance Certificate was delivered to the Agent, the Borrower
would have been in compliance with the financial covenants and all other terms
and conditions of this Agreement;

(c) Restricted Payments constituting redemption or purchase payments under the
2007 Tender Offer; and

 

38



--------------------------------------------------------------------------------

(d) Restricted Payments made under the Permitted Permanent Financing Facility to
the extent permitted under terms and conditions approved by the Agent as
provided in the definition of Permitted Permanent Financing Facility in this
Agreement.

Section 6.6. Sale or Transfer of Assets; Suspension of Business Operations. The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease,
assign, transfer or otherwise dispose of all or a substantial part of its assets
(whether in one transaction or in a series of transactions) to any other Person;
provided, however, that the restrictions contained in this Section 6.6 shall not
apply to or prevent:

(a) the conveyance, lease or transfer by a Subsidiary of all or part of its
properties to the Borrower or to another wholly-owned Subsidiary of the
Borrower;

(b) sales, leases and assignments by the Borrower or any of its Subsidiaries of
its properties in the ordinary course of its business;

(c) sales or leases by the Borrower or any of its Subsidiaries of its surplus,
obsolete or worn-out properties; or

(d) other dispositions of assets having current net book value not to exceed
$25,000,000 in any fiscal year.

Section 6.7 Restrictions on Issuance and Sale of Subsidiary Stock; Agreements
binding on Subsidiaries. The Borrower will not:

(a) permit any of its Subsidiaries to issue or sell any shares of stock of any
class of any Subsidiary to any Person other than the Borrower or any of its
Subsidiaries, except for the purpose of qualifying directors or satisfying
preemptive rights or of paying a common stock dividend on, or splitting, common
stock of such Subsidiary;

(b) sell, transfer or otherwise dispose of any shares of stock of any class
(except to the Borrower or a wholly owned Subsidiary of the Borrower or to
qualify directors) of any Subsidiary or permit any Subsidiary to sell, transfer
or otherwise dispose of (except to the Borrower or a wholly owned Subsidiary of
the Borrower or to qualify directors) any shares of stock of any class of any
other Subsidiary; or

(c) enter into, or permit any Subsidiary to enter into, or be otherwise subject
to, any instrument, contract or agreement (including its charter documents)
which limits the amount of or otherwise imposes restrictions on (a) the payment
of dividends and distributions by any Subsidiary to the Borrower or any other
Subsidiary, (b) the payment by any Subsidiary of any Debt owed to the Borrower
or any other Subsidiary, (c) the making of loans or advances by any Subsidiary
to the Borrower or any other Subsidiary, (d) the transfer by any Subsidiary of
its property to the Borrower or any other Subsidiary, or (e) the merger or
consolidation of any Subsidiary with or into the Borrower or any other
Subsidiary; provided that the foregoing shall not prohibit restrictions and
conditions imposed by applicable laws which (taken as a whole) could reasonably
be expected not to have a Material Adverse Effect, (ii) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is not prohibited hereunder,
(iii) customary provisions in leases and other contracts restricting the
assignment thereof, and (iv) (A) any contractual obligation in effect on the
date hereof or that governs any Debt, capital stock or assets of a Person
acquired by a Borrower or any Subsidiary as in effect on the date of such
acquisition (except to the extent such contractual obligation was

 

39



--------------------------------------------------------------------------------

created or such Debt was incurred in connection with or in contemplation of such
acquisition, which limitation or restriction is not applicable to any Person, or
the assets of any Person, other than the Person, or the assets of the Person, so
acquired, provided, that in the case of Debt, such Debt was permitted by the
terms of this Agreement to be incurred), (B) customary provisions in joint
venture agreements and other similar instruments relating solely to the
securities, assets and revenues of such joint venture, (C) restrictions on
deposits or minimum net worth requirements imposed under contracts entered into
in the ordinary course of business and (D) restrictions in Foreign Subsidiary
debt documents, including Permitted Foreign Subsidiary Financing Facilities.

Section 6.8. Consolidation and Merger; Asset Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, consolidate with or merge
into any Person, or permit any other Person to merge into it, or acquire (in a
transaction analogous in purpose or effect to a consolidation or merger) all or
substantially all the assets of any other Person, provided, however, that the
restrictions contained in this Section 6.8 shall not apply to or prevent (i) the
consolidation or merger of a Subsidiary with, or a conveyance or transfer of its
assets to, the Borrower (if the Borrower shall be the continuing or surviving
corporation) or another Subsidiary or (ii) the acquisition of assets of other
Persons permitted by Section 6.4.

Section 6.9 Sale and Leaseback. Except with respect to property sold and lease
backed by the Borrower or any of its Subsidiaries within 90 days of the
acquisition of such property by the Borrower or such Subsidiary, the Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
or such Subsidiary shall sell or transfer any real or personal property, whether
now owned or hereafter acquired, and then or thereafter rent or lease as lessee
such property or any part thereof or any other property which the Borrower or
such Subsidiary intends to use for substantially the same purpose or purposes as
the property being sold or transferred, if, after giving effect to any such sale
and leaseback, the aggregate sales price for all such property sold and leased
back by the Borrower and its Subsidiaries from and after the date of this
Agreement would exceed $1,000,000 in the aggregate.

Section 6.10 Subordinated Debt. The Borrower will not, and will not permit any
of its Subsidiaries to, (i) make any payment of, or acquire, any Subordinated
Debt except as expressly permitted by the terms of this Agreement and the
subordination provisions applicable to such Subordinated Debt; (iii) amend or
cancel the subordination provisions of such Subordinated Debt; (iv) take or omit
to take any action whereby the subordination of such Subordinated Debt or any
part thereof might be terminated, impaired or adversely affected; or (v) omit to
give the Agent prompt written notice of any default under any agreement or
instrument relating to such Subordinated Debt by reason whereof such
Subordinated Debt might become or be declared to be immediately due and payable.

Section 6.11. Restrictions on Nature of Business. The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any line of business
materially different from that in which the Borrower and its Subsidiaries are
presently engaged and businesses reasonably related or complementary thereto,
and will not purchase, lease or otherwise acquire assets not related to such
business.

Section 6.12 Prohibition of Entering into Negative Pledge Arrangements. The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any agreement, bond, note or other instrument with or for the benefit of any
Person other than the Banks which would:

(a) prohibit the Borrower or such Subsidiary from granting, or otherwise limit
the ability of the Borrower or such Subsidiary to grant, to the Banks any Lien
on any assets or properties of the Borrower or such Subsidiary, except (i) the
documents pertaining to any Permitted Foreign Subsidiary Financing Facility may
prohibit Liens on the assets of the Foreign Subsidiary entering

 

40



--------------------------------------------------------------------------------

into such Permitted Foreign Subsidiary Financing Facility, (ii) the documents
pertaining to any Permitted Additional Debt or Permitted Permanent Financing
Facility may require customary limits on Liens and (iii) customary lien
covenants with respect to other Debt permitted by Section 6.2; or

(b) be violated or breached by the Borrower’s performance of its obligations
under the Loan Documents.

Section 6.13. Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, adopt any material change in accounting principles, other than
as required by GAAP, and will not adopt, permit or consent to any change in its
fiscal year, except with the consent of the Agent, which will not be
unreasonably withheld.

Section 6.14. Hazardous Substances. The Borrower will not, and will not permit
any of its Subsidiaries to, cause or permit any Hazardous Substances to be
disposed of in any manner which might result in any material liability to the
Borrower or such Subsidiary, on, under or at any real property which is operated
by the Borrower or such Subsidiary or in which the Borrower or such Subsidiary
has any interest.

Section 6.15 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to any transaction
or arrangement, including, without limitation, the purchase, sale lease or
exchange of property or the rendering of any service, with any Affiliate, except
pursuant to the reasonable requirements of the Borrower’s or the applicable
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not a Affiliate.

ARTICLE VII

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

Section 7.1. Events of Default. “Event of Default”, wherever used herein, means
any one of the following events:

(a) default in the payment of any principal of any Note when it becomes due and
payable; or

(b) default in the payment of any reimbursement obligation in respect of any
Letter of Credit when it becomes due and payable and such default continues for
three consecutive Business Days; or

(c) default in the payment of any interest on any Note when it becomes due and
payable or any fees, costs or expenses required to be paid by the Borrower or
either of the Guarantors under this Agreement or any other Loan Document when
the same becomes due and payable and such default continues for three
consecutive Business Days; or

(d) default in the performance, or breach, of any covenant or agreement on the
part of the Borrower contained in Section 5.7, 5.8, 5.9 or in any Section of
Article VI; or

(e) default in the performance, or breach, of any covenant or agreement of the
Borrower in this Agreement (other than a covenant or agreement a default in
whose performance or whose breach is elsewhere in this Section 7.1 specifically
dealt with) and the continuance of such default or breach for a period of thirty
(30) calendar days after the Borrower has or should reasonably have had notice
thereof; or

 

41



--------------------------------------------------------------------------------

(f) default in the performance, or breach, of any covenant or agreement of the
Borrower or any Guarantors in any Loan Document other than this Agreement (other
than a covenant or agreement a default in whose performance or whose breach is
elsewhere in this Section 7.1 specifically dealt with) and the continuance of
such default or breach for a period of thirty (30) calendar days after the
Borrower has or should reasonably have had notice thereof beyond the applicable
period of grace, if any specified in such Loan Document, or disavowal or
revocation, or attempted disavowal or revocation, of any Guaranty by any
Guarantor, or if any Loan Document shall not be, or shall cease to be,
enforceable in accordance with its terms; or

(g) the Borrower or any Subsidiary shall become insolvent or shall generally not
pay its debts as they mature or shall apply for, shall consent to, or shall
acquiesce in the appointment of a custodian, trustee or receiver of the Borrower
or such Subsidiary or for a substantial part of the property thereof or, in the
absence of such application, consent or acquiescence, a custodian, trustee or
receiver shall be appointed for the Borrower or a Subsidiary or for a
substantial part of the property thereof and shall not be discharged within 60
days thereafter; or

(h) any bankruptcy, reorganization, debt arrangement or other proceedings under
any bankruptcy or insolvency law shall be instituted by or against the Borrower
or a Subsidiary, and, if instituted against the Borrower or a Subsidiary, shall
have been consented to or acquiesced in by the Borrower or such Subsidiary, or
shall remain undismissed for 60 days thereafter, or an order for relief shall
have been entered against the Borrower or such Subsidiary, or the Borrower or
any Subsidiary shall take any corporate action to approve institution of, or
acquiescence in, such a proceeding; or

(i) any representation or warranty made by the Borrower or any of its
Subsidiaries in any Loan Document or by the Borrower or any of its Subsidiaries
(or any of the officers of any such entity) in any request for Loans, or in any
other certificate, instrument, or statement contemplated by or made or delivered
pursuant to or in connection with any Loan Document, shall prove to have been
incorrect in any material respect when made; or

(j) the rendering against the Borrower or any of its Subsidiaries of a final
judgment, decree or order for the payment of money in excess of $5,000,000
(except to the extent the payment of such judgment is insured) and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of thirty (30) consecutive calendar days without a stay of execution; or

(k) any judgment, writ, warrant of attachment or execution or similar process
shall be issued or levied against a substantial part of the property of the
Borrower or any of its Subsidiaries and such judgment, writ, or similar process
shall not be released, vacated or fully bonded within thirty (30) calendar days
after its issue or levy; or

(l) The maturity of any Debt in a principal amount exceeding $5,000,000 of the
Borrower (other than Debt under this Agreement) or a Subsidiary shall be
accelerated, or the Borrower or a Subsidiary shall fail to pay any such Debt
when due or, in the case of such Debt payable on demand, when demanded, or any
event shall occur or condition shall exist and shall continue for more than the
period of grace, if any, applicable thereto and shall have the effect of
causing, or permitting (any required notice having been given and grace period
having expired) the holder of any such Debt or any trustee or other Person
acting on behalf of such holder to cause, such Debt to become due prior to its
stated maturity or to realize upon any collateral given as security therefor; or

(m) any Reportable Event, which the Agent determines in good faith could
reasonably be expected to constitute grounds for the termination of any Plan or
for the appointment by the

 

42



--------------------------------------------------------------------------------

appropriate United States District Court of a trustee to administer any Plan,
shall have occurred and be continuing thirty (30) days after written notice to
such effect shall have been given to the Borrower or any of its Subsidiaries by
the Agent; or any Plan shall have been terminated (other than a standard
termination which is not reasonably expected to have a Material Adverse Effect),
or a trustee shall have been appointed by an appropriate United States District
Court to administer any Plan, or the Pension Benefit Guaranty Corporation shall
have instituted proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or

(n) except to the extent permitted by Section 6.6 or 6.8, the Borrower or any of
its Subsidiaries shall liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
shall sell all or substantially all of its assets; or

(o) a Change of Control shall occur with respect to the Borrower.

Section 7.2. Rights and Remedies. Upon the occurrence of an Event of Default
until such Event of Default is cured or waived to the written satisfaction of
the Required Banks, the Agent may (and, upon written request of the Required
Banks the Agent shall) exercise any or all of the following rights and remedies:

(a) by notice to the Borrower, declare the Revolving Commitments to be
terminated, whereupon the same shall forthwith terminate;

(b) by notice to the Borrower, declare the entire unpaid principal amount of the
Revolving Notes, all interest accrued and unpaid thereon, and all other
Obligations to be forthwith due and payable, whereupon the Revolving Notes, all
such accrued interest and all such other Obligations shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;

(c) without notice to the Borrower and without further action, apply any and all
monies owing by any Bank to the Borrower or to any of its Subsidiaries to the
payment of the Revolving Notes, including interest accrued thereon, and to
payment to payment of all other Obligations then owing by the Borrower;

(d) exercise and enforce the rights and remedies available to the Agent, the
Banks or to any Bank under any Loan Document; and

(e) exercise any other rights and remedies available to the Agent, the Banks or
to any Bank by law or agreement.

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(g) or (h) hereof, the entire unpaid principal amount of
the Loans and Notes, all interest accrued and unpaid thereon, and all other
amounts payable under this Agreement shall be immediately due and payable
without presentment, demand, protest or notice of any kind.

Section 7.3 Letters of Credit. In addition to the foregoing remedies, if any
Event of Default described in Sections 7.1(g) or (h) shall occur, or if any
other Event of Default shall have occurred and the Agent shall have declared
that the principal balance of the Notes is due and payable, the Borrower shall,
upon demand by the Agent, pay to the Agent, as agent and bailee for the Banks,
an amount equal to all Letter of Credit Obligations. Such payment shall be in
immediately available funds or in similar cash collateral acceptable to the
Agent and shall be pledged to the Agent as agent and bailee for the benefit of

 

43



--------------------------------------------------------------------------------

the Banks. Such amount shall be held by the Agent in a cash collateral account
until the outstanding Letters of Credit are terminated without payment or are
paid and Letter of Credit Obligations with respect thereto are payable. In the
event the Borrower defaults in the payment of any Letter of Credit Obligations,
the proceeds of the cash collateral account shall be applied to the payment
thereof. The Borrower acknowledges and agrees that the Agent and the Banks shall
have the right to require the Borrower to perform specifically such undertaking
whether or not any of the Letter of Credit Obligations are due and payable. Upon
the failure of the Borrower to make any payment required under this Section 7.3,
the Agent, on behalf of the Banks, may proceed to use all remedies available at
law or equity to enforce the obligation of the Borrower to pay or reimburse the
Banks, including without limitation any right the Agent or Banks may have to
enforce any security interest in any collateral for such obligations. The
balance of any payment due under this Section 7.3 shall bear interest payable on
demand until paid in full at a per annum rate equal to interest rate then
applicable to the Loans.

ARTICLE VIII

AGREEMENT AMONG BANKS AND AGENT

Section 8.1. Authorization; Powers. Each Bank irrevocably appoints and
authorizes the Agent to act as administrative agent for and on behalf of such
Bank to the extent provided herein, in any Loan Documents (including by way of
acting as “Secured Party” under the Pledge Agreements) or in any other document
or instrument delivered hereunder or in connection herewith, and to take such
other actions as may be reasonably incidental thereto. The Agent agrees to act
as administrative agent for each Bank upon the express conditions contained in
this Article VIII, but in no event shall the Agent constitute a fiduciary of any
Bank, nor shall the Agent have any fiduciary responsibilities in respect of any
Bank. In furtherance of the foregoing, and not in limitation thereof, each Bank
irrevocably (a) authorizes the Agent to execute and deliver and perform those
obligations under each of the Loan Documents to which the Agent is a party as
are specifically delegated to the Agent, and to exercise all rights, powers and
remedies as may be specifically delegated hereunder or thereunder, together with
such additional powers as may be reasonably incidental thereto, (b) appoints the
Agent as nominal beneficiary or nominal secured party, as the case may be, under
the Loan Documents and all related UCC financing statements (if and to the
extent collateral security is granted with respect to the Obligations), and
(c) authorizes the Agent to act as agent of and for such Bank for purposes of
holding, perfecting and disposing of collateral under the Loan Documents (if and
to the extent collateral security is granted with respect to the Obligations).
As to any matters not expressly provided for by the Loan Documents, the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Banks
or, if so required pursuant to Section 9.2, upon the instructions of all Banks;
provided, however, that except for action expressly required of the Agent
hereunder, the Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall be indemnified to its satisfaction by
the Banks against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action, and the Agent shall
not in any event be required to take any action which is contrary to the Loan
Documents or applicable law.

Section 8.2. Application of Proceeds. The Agent, after deduction of any costs of
collection, as provided in Section 8.5, shall remit to each Bank (to the extent
a Bank is to share therein) that Bank’s pro rata share of all payments of
principal, interest and fees payable hereunder in accordance with such Bank’s
appropriate Percentage. Each Bank’s interest under the Loan Documents shall be
payable solely from payments, collections and proceeds actually received by the
Agent under the Loan Documents; and the Agent’s only liability to a Bank with
respect to any such payments, collections and proceeds shall be to account for
such Bank’s Percentage of such payments, collections and proceeds in accordance
with this Agreement. If the Agent is required for any reason to refund any such
payments, collections or proceeds,

 

44



--------------------------------------------------------------------------------

each Bank will refund to the Agent, upon demand, its Percentage of such
payments, collections or proceeds, together with its Percentage of interest or
penalties, if any, payable by the Agent in connection with such refund. If any
Bank has wrongfully refused to fund its Percentage of any Loans, or if the
outstanding principal balance of the Loans made by any Bank is for any other
reason less than its respective Percentage of the aggregate principal balance of
all Loans (except Swing Line Loans), the Agent may remit payments received by it
to the other Banks until such payments have reduced the aggregate amounts owed
by the Borrower to the extent that the aggregate amount of the Loans owing to
such Bank hereunder are equal to its Percentage of the aggregate amounts of the
Loans owing to all of the Banks hereunder. The foregoing provision is intended
only to set forth certain rules for the application of payments, proceeds and
collections in the event that a Bank has breached its obligations hereunder and
shall not be deemed to excuse any Bank from such obligations.

Section 8.3. Exculpation. The Agent shall not be liable for any action taken or
omitted to be taken by the Agent in connection with the Loan Documents, except
for its own gross negligence or willful misconduct. The Agent shall be entitled
to rely upon advice of counsel concerning legal matters, the advice of
independent public accountants with respect to accounting matters and advice of
other experts as to any other matters and upon any Loan Document and any
schedule, certificate, statement, report, notice or other writing which it
reasonably believes to be genuine or to have been presented by a proper Person.
Neither the Agent nor any of its directors, officers, employees or agents shall
be responsible or in any way liable for (a) any recitals, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any Loan Document, or any other instrument or
document delivered hereunder or in connection herewith, (b) the validity,
genuineness, perfection, effectiveness, enforceability, existence, value of
enforcement of any collateral (if and to the extent collateral security is
granted with respect to the Obligations) or (c) any action taken or omitted by
it. The designation of Wells Fargo as Agent hereunder shall in no way impair or
affect any of the rights and powers of, or impose any duties or obligations
upon, Wells Fargo in its individual capacity as Bank hereunder.

Section 8.4. Use of the Term “Agent”. The term “Agent” is used herein in
reference to the Agent merely as a matter of custom. It is intended to reflect
only an administrative relationship between the Agent and the Banks, in each
case as independent contracting parties. However, the obligations of the Agent
shall be limited to those expressly set forth herein and in no event shall the
use of such term create or imply any fiduciary relationship or any other
obligation arising under the general law of agency.

Section 8.5. Reimbursement for Costs and Expenses. All payments, collections and
proceeds received or effected by the Agent may be applied first to pay or
reimburse the Agent for all reasonable costs and expenses at any time incurred
by or imposed upon the Agent in connection with this Agreement or any other Loan
Document (including but not limited to all reasonable attorney’s fees),
foreclosure expenses and advances made to protect the security of any collateral
(if and to the extent collateral security is granted with respect to the
Obligations), but excluding any costs, expenses, damages or liabilities arising
from the gross negligence or willful misconduct of the Agent). If the Agent does
not receive payments, collections or proceeds sufficient to cover any such costs
and expenses within five (5) days after their incurrence or imposition, each
Bank shall, upon demand, remit to the Agent such Bank’s Percentage of the
difference between (i) such costs and expenses and (ii) such payments,
collections and proceeds, together with interest on such amount for each day
following the thirtieth day after demand therefor until so remitted at a rate
equal to the Federal Funds Rate for each such day.

Section 8.6. Payments Received Directly by Banks. If any Bank shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
offset or otherwise) on account of any Loan or on account of any fees under this
Agreement (other than through distributions made in accordance with Section 8.2
hereof) in excess of such Bank’s applicable Percentage with respect to the

 

45



--------------------------------------------------------------------------------

Loan, such Bank shall promptly give notice of such fact to the Agent and shall
promptly remit to the Agent such amount as shall be necessary to cause the
remitting Bank to share such excess payment or other recovery ratably with each
of the Banks in accordance with their respective Percentages, together with
interest for each day on such amount until so remitted at a rate equal to the
Federal Funds Rate for each such day; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such remitting Bank or holder, the remittance shall be restored to the extent of
such recovery.

Section 8.7. Indemnification. Each Bank severally (but not jointly) hereby
agrees to indemnify and hold harmless the Agent, as well as the Agent’s agents,
employees; officers and directors, ratably according to their respective
Percentages from and against any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgment, demands, damages, costs,
disbursements, or expenses (including attorneys’ fees and expenses) (including
allocated costs of in-house counsel)) of any kind or nature whatsoever, which
are imposed on, incurred by, or asserted against the Agent or its agents,
employees, officers or directors in any way relating to or arising out of the
Loan Documents, or as a result of any action taken or omitted to be taken by the
Agent; provided, however, that no Bank shall be liable for any portion of any
such losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, damages, costs disbursements, or expenses resulting from the
gross negligence or willful misconduct of the Agent. Notwithstanding any other
provision of the Loan Documents, the Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall be indemnified to its
satisfaction by the Banks against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

Section 8.8. Agent and Affiliates. Wells Fargo shall have the same rights and
powers in its capacity as a Bank hereunder as any other Bank, and may exercise
or refrain from exercising the same as though it were not the Agent, and Wells
Fargo and its affiliates may accept deposits from and generally engage in any
kind of business with the Borrower and its Subsidiaries or any affiliate of the
Borrower and its Subsidiaries as fully as if Wells Fargo were not the Agent
hereunder.

Section 8.9. Credit Investigation. Each Bank acknowledges that it has made such
inquiries and taken such care on its own behalf as would have been the case had
its Revolving Commitment been granted and its Loans made directly by such Bank
to the Borrower without the intervention of the Agent or any other Bank. Each
Bank agrees and acknowledges that the Agent makes no representations or
warranties about the creditworthiness of the Borrower or any other party to this
Agreement or with respect to the legality, validity, sufficiency or
enforceability of this Agreement, any Loan Document or any other instrument or
document delivered hereunder or in connection herewith.

Section 8.10. Defaults. The Agent shall have no duty to inquire into any
performance or failure to perform by the Borrower or its Subsidiaries and shall
not be deemed to have knowledge of the occurrence of a Default or an Event of
Default (other than under Sections 7.1(a), 7.1(b) or 7.1(c)) hereof unless the
Agent has received notice from a Bank or the Borrower specifying the occurrence
of such Default or Event of Default. In the event that the Agent receives such a
notice of the occurrence of a Default or an Event of Default, the Agent shall
give prompt notice thereof to the Banks. In the event of any Default, the Agent
shall (subject to Section 8.7 hereof) (a) in the case of a Default that
constitutes an Event of Default, not take any of the actions referred to in
Section 7.2(b) hereof unless so directed by the Required Banks, and (b) in the
case of any Default, take such actions with respect to such Default as shall be
directed by the Required Banks; provided that, unless and until the Agent shall
have received such directions, the Agent may take any action, or refrain from
taking any action, with respect to such Default as it shall deem advisable in
the best interest of the Banks.

 

46



--------------------------------------------------------------------------------

Section 8.11. Obligations Several. The obligations of each Bank hereunder are
the several obligations of such Bank, and neither any Bank nor the Agent shall
be responsible for the obligations of any other Bank hereunder, nor will the
failure by the Agent or any Bank to perform any of its obligations hereunder
relieve the Agent or any other Bank from the performance of its respective
obligations hereunder. Nothing contained in this Agreement, and no action taken
by any Bank or the Agent pursuant hereto or in connection herewith or pursuant
to or in connection with the Loan Documents shall be deemed to constitute the
Banks, together or with or without the Agent, as a partnership, association,
joint venture, or other entity.

Section 8.12. Sale or Assignment; Addition of Banks. Except as permitted under
the terms and conditions of this Section 8.12 or, with respect to
participations, under Section 8.13, no Bank may sell, assign or transfer its
rights or obligations under this Agreement or its interest in any Revolving
Note. Any Bank, at any time upon at least five (5) Business Days’ prior written
notice to the Agent and the Borrower (unless the Agent and the Borrower consent
to a shorter period of time), may assign all or a portion (provided such portion
is not less than $10,000,000) of such Bank’s Revolving Note, Loans and Revolving
Commitment to a domestic or foreign bank (having a branch office in the United
States), an insurance company or other financial institution (an “Applicant”) on
any date (the “Adjustment Date”) selected by such Bank, but only so long as the
Borrower and the Agent shall have provided their prior written approval of such
proposed Applicant. Notwithstanding the foregoing, (i) the Borrower and the
Agent will not unreasonably withhold its consent to any such assignment, (ii) no
such consent of the Borrower, shall be required after the occurrence and during
the continuance of an Event of Default, and (iii) no such consent of the
Borrower or the Agent shall be required in connection with an assignment to the
Federal Reserve Bank for purposes of satisfying a Bank’s capital requirements.
Upon receipt of such approval and to confirm the status of each additional Bank
as a party to this Agreement and to evidence the assignment in accordance
herewith:

(a) the Agent, the Borrower (if the Borrower’s consent is required), the
assigning Bank and such Applicant shall, on or before the Adjustment Date,
execute and deliver to the Agent an Assignment Certificate in substantially the
form of Exhibit H (an “Assignment Certificate”);

(b) if requested by the Agent, the Borrower will execute and deliver to the
Agent, for delivery by the Agent in accordance with the terms of the Assignment
Certificate, (i) a new Revolving Note payable to the order of the Applicant in
the amount corresponding to the applicable Revolving Commitment acquired by such
Applicant and (ii) a new Revolving Note payable to the order of the assigning
Bank in the amount corresponding to the retained Revolving Commitment. Such new
Revolving Notes shall be in an aggregate principal amount equal to the principal
amount of the Revolving Notes to be replaced by such new Revolving Notes, shall
be dated the effective date of such assignment and shall otherwise be in the
form of the Revolving Note to be replaced thereby. Such new Revolving Notes
shall be issued in substitution for, but not in satisfaction or payment of, the
Revolving Note being replaced thereby and such new Revolving Notes shall be
treated as Revolving Notes for purposes of this Agreement; and

(c) the assigning Bank shall pay to the Agent an administrative fee of $3,000.

Upon the execution and delivery of such Assignment Certificate and such new
Revolving Notes, and effective as of the effective date thereof (i) this
Agreement shall be deemed to be amended to the extent, and only to the extent,
necessary to reflect the addition of such additional Bank and the resulting
adjustment of the Percentages arising therefrom, (ii) the assigning Bank shall
be relieved of all obligations hereunder to the extent of the reduction of the
assigning Bank’s Percentage, and (iii) the Applicant shall become a party hereto
and shall be entitled to all rights, benefits and privileges accorded to a Bank
herein and in each other Loan Document or other document or instrument executed
pursuant hereto and subject

 

47



--------------------------------------------------------------------------------

to all obligations of a Bank hereunder, including, without limitation, the right
to approve or disapprove actions which, in accordance with the terms hereof,
require the approval of the Required Banks or all Banks. In order to facilitate
the addition of additional Banks hereto, the Borrower (subject to their approval
rights hereunder, if any) and the Banks shall cooperate fully with the Agent in
connection therewith and shall provide all reasonable assistance requested by
the Agent relating thereto, including, without limitation, the furnishing of
such written materials and financial information regarding the Borrower as the
Agent may reasonably request, the execution of such documents as the Agent may
reasonably request with respect thereto, and the participation by officers of
the Borrower and the Banks at reasonable times and places in a meeting or
teleconference call with any Applicant upon the reasonable request of the Agent.

Section 8.13. Participation. In addition to the rights granted in Section 8.12,
each Bank may grant participations in all or a portion of its Revolving Note,
Loans and Revolving Commitment to any domestic or foreign commercial bank
(having a branch office in the United States), insurance company, financial
institution or an affiliate of such Bank. No holder of any such participation
shall be entitled to require any Bank to take or omit to take any action
hereunder, except that a Bank selling a participation may agree with the
participant that such Bank will not, without such participant’s consent, take
any action which would, in the case of any principal, interest, Letter of Credit
or fee in which the participant has an ownership or beneficial interest:
(a) extend the final maturity of any Loans or extend the Revolving Termination
Date, (b) reduce the interest rate on the Loans or the rate of Commitment Fees
or Letter of Credit Fees, (c) forgive any principal of, or interest on, the
Loans, any reimbursement obligation in respect of any Letter of Credit or any
fees, or (d) release all or substantially all of any collateral for the Loans
and Letter of Credit Obligations. The Banks shall not, as among the Borrower,
the Agent and the Banks, be relieved of any of their respective obligations
hereunder as a result of any such granting of a participation. The Borrower
hereby acknowledges and agrees that any participation described in this
Section 8.13 may rely upon, and possess all rights under, any opinions,
certificates, or other instruments or documents delivered under or in connection
with any Loan Document. Except as set forth in this Section 8.13, no Bank may
grant any participation in its Revolving Note, Loans or Revolving Commitment.

Section 8.14. Withholding Tax Exemption. At least five (5) Business Days prior
to the first date on which interest or fees are payable hereunder for the
account of any Bank, each Bank that is not incorporated under the laws of the
United States of America, or a state thereof, agrees that it will deliver to the
Borrower and the Agent two duly completed copies of United States Internal
Revenue Service Form W8BEN or W8ECI, certifying in either case that such Bank is
entitled to receive payments under this Agreement and the Revolving Notes
without deduction or withholding of any United States federal income taxes. Each
Bank which so delivers a Form W8BEN or W8ECI further undertakes to deliver to
the Borrower and the Agent two additional copies of such form (or a successor
form) on or before the date that such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent forms so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Agent, in each case
certifying that such Bank is entitled to receive payments under this Agreement
and the Revolving Notes without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Bank from duly completing and delivering any such
form with respect to it and such Bank advises the Borrower and the Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax.

Section 8.15 Agent’s Counsel. In connection with the negotiation, drafting and
execution of this Agreement and the other Loan Document, perfecting any security
interest, completing any filings or

 

48



--------------------------------------------------------------------------------

registrations and in connection with future legal representation relating to
loan administration, amendments, modifications, waivers, forbearance or
enforcement of remedies, Briggs and Morgan, Professional Association or any
other law firm engaged by Wells Fargo (the “Wells Firm”) has only represented
and shall only represent Wells Fargo, in its capacity as Agent and as a Bank.
The Borrower and each other Bank hereby acknowledges, and each Assignee and
Participant (by accepting an Assignment or a Participation, as provided in
Sections 8.12 and 8.13 hereof) shall be deemed to acknowledge, that no Wells
Firm represents it in connection with any such matters.

Section 8.16. Borrower not a Beneficiary or Party. Except with respect to the
limitation of liability applicable to the Banks under Section 8.11 and the
Borrower’s right to approve additional Banks in accordance with Section 8.12,
the provisions and agreements in this Article VIII are solely among the Banks
and the Agent and the Borrower shall not be considered a party thereto or a
beneficiary thereof.

ARTICLE IX

MISCELLANEOUS

Section 9.1. No Waiver; Cumulative Remedies. No failure or delay on the part of
the Agent or any Bank in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.

Section 9.2. Amendments, Requested Waivers, Etc. No amendment, modification,
termination or waiver of any provision of any Loan Document or consent to any
departure by the Borrower or any Guarantor therefrom shall be effective unless
the same shall be in writing and signed by the Required Banks and, if the rights
or duties of the Agent are affected thereby, by the Agent; provided that no
amendment, modification, termination, waiver or consent shall do any of the
following unless the same shall be in writing and signed by all Banks:
(a) increase the Commitments (except as permitted in accordance with
Section 2.13(b)), (b) reduce the amount of any principal of or interest due on
the Loans or any Letter of Credit Obligation or any fees payable to the Banks
hereunder, (c) postpone any date fixed for any payment of principal of or
interest on any outstanding Loan, Letter of Credit Obligations or fees payable
to the Banks hereunder, (d) change the definition of “Required Banks,” (e) amend
this Section 9.2 or any other provision of this Agreement requiring the consent
or other action of the Required Banks or all Banks, or (f) release any Guaranty.
Any waiver or consent given hereunder shall be effective only in the specific
instance and for the specific purpose for which given. No notice to or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

Section 9.3. Addresses for Notices, Etc. Except as otherwise expressly provided
herein, all notices, requests, demands and other communications provided for
under the Loan Documents shall be in writing and mailed or delivered to the
applicable parties at their respective addresses set forth on Schedule 9.3, or,
as to each party, at such other address as shall be designated by such party in
a written notice to the other party complying as to delivery with the terms of
this Section 9.3. All such notices, requests, demands and other communications,
when delivered, shall be effective upon actual delivery and when mailed, shall
be effective when sent by nationally recognized overnight mail courier or
delivery service, addressed as aforesaid, except that notices or requests to the
Agent or any Bank pursuant to any of the provisions of Article II shall not be
effective until received by the Agent or such Bank.

Section 9.4. Costs and Expenses. The Borrower will reimburse the Agent for
(a) any and all reasonable out-of-pocket costs and expenses, including without
limitation reasonable attorneys’ fees and

 

49



--------------------------------------------------------------------------------

expenses, lien and UCC searches, title and recording expenses and other similar
expenses, paid or incurred by the Agent in connection with the preparation,
filing or recording of the Loan Documents and any other document or agreement
related hereto or thereto, and the transactions contemplated hereby (which
amount shall be paid on the date of this Agreement or as soon thereafter as
demand is made therefor) and the negotiation of any amendments, modifications or
extensions to or of any of the foregoing documents, instruments or agreements
and the preparation of any and all documents necessary or desirable to effect
such amendments, modifications or extensions, (b) customary transaction fees of
the Agent incurred in connection with the loans contemplated hereby,
(c) reasonable fees in connection with any audits or inspections by the Agent of
any collateral (if and to the extent collateral security is granted with respect
to the Obligations) or the operations or business of the Borrower and/or its
Subsidiaries, whether conducted at the premises of the Borrower and/or its
Subsidiaries or at the Agent’s premises, and (d) any and all other reasonable
out-of-pocket costs and expenses incurred by the Agent in connection with any of
the transactions contemplated hereby. The Borrower will reimburse the Agent and
each Bank for any and all reasonable costs and expenses incurred by the Agent
and up to one counsel for all Banks other than the Agent in connection with the
enforcement of any of the rights or remedies of the Agent or the Banks under any
of the Loan Documents or under applicable law, whether or not suit is filed with
respect thereto.

Section 9.5. Indemnity. In addition to the payment of expenses pursuant to
Section 9.4, the Borrower agrees to indemnify, defend and hold harmless the
Agent, each Bank and each of their respective participants, parent corporations,
subsidiary corporations, affiliated corporations, successor corporations, and
all present and future officers, directors, employees and agents (the
“Indemnitees”), from and against (i) any claim, loss or damage to which any
Indemnitee may be subjected as a result of any past, present or future
existence, use, handling, storage, transportation or disposal of any Hazardous
Substance by the Borrower or any of its Subsidiaries or with respect to any
property owned, leased or controlled by the Borrower or any of its Subsidiaries,
(ii) any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority (excluding income or gross receipts taxes) by
reason of the execution and delivery of this Agreement and the other Loan
Documents or the making of any Loans and (iii) any and all liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel) in connection with any investigative, administrative
or judicial proceedings, whether or not such Indemnitee shall be designated a
party thereto, which may be imposed on, incurred by or asserted against such
Indemnitee, in any manner relating to or arising out of or in connection with,
the making of any Loans, issuance of any Letter of Credit or entering into this
Agreement or any other Loan Documents or the use or intended use of the proceeds
of the Loans, excepting, however, from the foregoing any such liabilities,
losses, damages, penalties, judgments, suits, claims, costs and expenses
resulting solely from the willful misconduct or gross negligence of any
Indemnitee or its related parties. If any investigative, judicial or
administrative proceeding arising from any of the foregoing is brought against
any Indemnitee, upon request of such Indemnitee, the Borrower, or counsel
designated by the Borrower and satisfactory to the Indemnitee, will resist and
defend such action, suit or proceeding to the extent and in the manner directed
by the Indemnitee, at the Borrower’s sole cost and expense. Each Indemnitee will
use its best efforts to cooperate in the defense of any such action, suit or
proceeding. If the foregoing undertaking to indemnify, defend and hold harmless
may be held to be unenforceable because it violates any law or public policy,
the Borrower shall nevertheless make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities contemplated hereby which is
permissible under applicable law. The obligations of the Borrower under this
Section 9.5 shall survive termination of this Agreement and the discharge of the
Obligations.

Section 9.6. Execution in Counterparts. This Agreement and other Loan Documents
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.

 

50



--------------------------------------------------------------------------------

Section 9.7. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. The Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of Minnesota, except to the extent the
law of any other jurisdiction applies as to the perfection or enforcement of the
any security interest in any collateral (if and to the extent collateral
security is granted with respect to the Obligations) and except to the extent
expressly provided to the contrary in any Loan Document.

(b) Jurisdiction. The Borrower, the Agent and the Banks hereby irrevocably
submit to the jurisdiction of any state or federal court sitting in the State of
Minnesota in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, and the Borrower, the Agent and
the Banks hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such state or federal court. The
Borrower, the Agent and the Banks hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Borrower agrees that a final
judgment in any such action or proceeding may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. Nothing in this
Section 9.7(b) shall affect the right of the Agent or any Bank to serve legal
process in any other manner permitted by law or affect the right of the Agent or
any Bank to bring any action or proceeding against the Borrower or any of its
Subsidiaries or the property of the Borrower or any of its Subsidiaries in the
courts of other jurisdictions.

(c) WAIVER OF JURY TRIAL. THE BORROWER, THE BANKS AND THE AGENT HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR ANY INSTRUMENT
OR DOCUMENT DELIVERED THEREUNDER.

Section 9.8. Integration; Inconsistency. This Agreement, together with the Loan
Documents, comprise the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to such
subject matter, superseding all prior oral or written understandings. If any
provision of a Loan Document is inconsistent with or conflicts with a comparable
or similar provision appearing in this Agreement, the comparable or similar
provision in this Agreement shall govern.

Section 9.9. Agreement Effectiveness. This Agreement shall become effective upon
delivery of fully executed counterparts hereof to each of the parties hereto.

Section 9.10. Advice from Independent Counsel. The parties hereto understand
that this Agreement is a legally binding agreement that may affect such party’s
rights. Each party hereto represents to the other that it has received legal
advice from counsel of its choice regarding the meaning and legal significance
of this Agreement and that it is satisfied with its legal counsel and the advice
received from it.

Section 9.11. Binding Effect; No Assignment by Borrower. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Banks, the Agent and
their respective successors and assigns; provided, however, the Borrower may
assign any or all of its rights or obligations hereunder or any of its interest
herein without the prior written consent of all Banks.

 

51



--------------------------------------------------------------------------------

Section 9.12. Confidentiality. The Agent and each Bank shall hold all non-public
information regarding Borrower and its Subsidiaries and their businesses
obtained by such Bank pursuant to the requirements hereof in accordance with
such lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event, the Agent
and each Bank may make (i) on a confidential basis, disclosures of such
information to Affiliates of such Bank or Agent and to their respective agents
and advisors (and to other Persons authorized by a Bank or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 9.12, (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 9.12 or other provisions at least as restrictive as this Section 9.12),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Borrower and its
Subsidiaries received by it from any of the Agents or any Bank, and
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Bank and the Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, the Agent and each Bank may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agent and the Banks in connection with the administration and
management of this Agreement and the other Loan Documents.

Section 9.13. Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

Section 9.14. Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 9.15. Senior Indebtedness. The Obligations are intended to be senior
Debt, and not subordinated to, or made pari passu with, other Debt that is
subordinated to any other Debt of the Borrower. The Obligations are deemed to be
expressly designated and named as “Designated Senior Indebtedness,” “Senior
Indebtedness” or similar terms for purposes of any present or future loan
agreement, indenture, note issuance or purchase agreement or other document
under which such a designation is applicable or available for senior Debt of the
Borrower, including any such items that constitute part of the Permitted
Permanent Financing Facility.

(signature pages follow)

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ENTEGRIS, INC. By:  

/s/ Gregory Graves

Title:   Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and as a Bank

By:  

/s/ Jerome W. Fons

Title:   Vice President

Signature Page to Credit Agreement